Exhibit 10.1

 

OFFICE BUILDING LEASE

 

THIS LEASE, dated as of October  8, 2015 (the “Effective Date”) is made by and
between Academy 1740, Inc., a Missouri corporation ("Landlord"), and ARATANA
THERAPEUTICS, INC., a Delaware corporation ("Tenant").

 

WITNESSETH:

 

Landlord, in consideration of the rent to be paid and the covenants and
agreements to be performed by Tenant, as hereinafter set forth, does hereby
lease to Tenant and Tenant hereby leases from Landlord that certain office space
(the "Premises") indicated on Exhibit "B" and as more particularly described in
Section 1(b) below. In consideration of the Premises and the mutual terms,
covenants and conditions herein contained, the parties further agree as follows:

 

1.    BASIC LEASE PROVISIONS.  The parties hereby agree to the following basic
lease provisions and definitions which shall govern the terms and conditions of
the parties' relationship as more fully set forth herein:

(a)The Building: that certain building located at 11400 Tomahawk Creek Parkway,
Leawood, Kansas, consisting of approximately 179,000 rentable square feet
together with all appurtenant rights thereto, including, without limitation,
parking areas, easements, declarations and rights of way.

(b)Premises:  Suite number 310 located on the third floor of the Building,
consisting of approximately 17,639 net rentable square feet, as shown on Exhibit
"B" hereto, including, subject to Section 6 hereof, the non-exclusive right to
use all hallways, stairwells, the Conference Room, vending areas, outdoor patio,
all parking areas, access roads, driveways, entrances and exits, landscaped
areas and grass plots, pathways and sidewalks, and other accommodation areas
(the “Common Areas”).   The Premises shall not include any areas above the
finished ceiling or below the finished floor covering installed in the Premises
or any other areas not shown on Exhibit "B" as being part of the
Premises.  Landlord reserves, for Landlord's exclusive use, any of the following
(other than those installed for Tenant's exclusive use) that may be located in
the Premises: janitor closets; fan, mechanical, electrical, telephone and
similar rooms; and elevator, pipe and other vertical shafts, flues and ducts.
 Tenant acknowledges that the sole purpose of the attached Exhibit "B" is to
identify the location of the Premises in the Building and establish the number
of square feet which shall be deemed to be the square footage of the Premises
for purposes of calculating Base Rent and Additional Rent hereunder.  Except as
otherwise provided herein, Landlord makes no representations or warranties in
Exhibit "B" as to the useable or rentable square footage of the Premises or of
the Building.

(c)Term:The term of this Lease shall begin on the earlier of (i) January  1,
2016 or (ii) the date Tenant shall commence operating its business from the
Premises (the "Commencement Date") and shall continue until February 28, 2021
(the "Expiration Date").    If the Commencement Date is before January 1, 2016,
Tenant will pay Rent on a prorated basis for each day of the Term prior to
January 1, 2016,  based on a Base Rent of $34,543.04/month.  If Tenant exercises
any Renewal Option to extend the Lease pursuant to Section 31, the “Term” shall
include any Renewal Term so exercised.  The Lease is subject to early
termination pursuant to Section 33.





1

 

--------------------------------------------------------------------------------

 

(d)Permitted Use:   General office use, and no other purpose whatsoever.

(e)Base Rent:

 

Period      Monthly Amount        Annual Amount

 

January 1, 2016 through February 28, 2016$0 **Not Applicable

 

March 1, 2016 through December 31, 2016$34,543.04$414,516.48

 

January 1, 2017 through December 31, 2017$35,278.00$423,336.00

 

January 1, 2018 through December 31, 2018$36,012.95$432,155.50

 

January 1, 2019 through December 31, 2019$36,747.91$440,975.00

 

January 1, 2020 through Expiration Date$37,482.87$449,794.50

**  Subject to the provisions hereof, Landlord hereby abates two (2) full
calendar months of Base Rent to be applied as indicated above.  Tenant shall pay
all Additional Rent and other charges and obligations accruing during such
months.  Notwithstanding the foregoing, if Tenant defaults under this Lease
beyond any applicable period of notice and cure, all such Base Rent abatement
shall be null and void and of no further force and effect, and Tenant shall
immediately pay to Landlord all sums (at a rate of $34,543.04/month) previously
abated hereunder.

(f)Base Year:2016

(g)Tenant's Proportionate Share: 9.85% 

(h)Security Deposit:  $34,543.04

(i)Real Estate Brokers:RED Brokerage, LLC("Landlord's Broker(s)") and

Copaken Brooks, LLC ("Tenant's Broker(s)")

(j)Signage:  Tenant shall have a right to have its name on the Building
directory, and building-standard suite signage at the entry to Tenant's
Premises, all of which shall be provided at Landlord's expense.    Additionally,
Tenant shall have non-exclusive rights to signage on the monument sign at the
main entrance to the parking lot (the "Monument Sign"), which shall specifically
include one (1) space on the Monument Sign, installed by Landlord at Tenant's
cost.  Monument signage is limited to the specific Monument Sign described
herein (and no other) and shall be subject to any applicable code requirements,
ordinances and the like and shall also be subject to Landlord's final review and
approval at Landlord's reasonable discretion, which approval shall not be
unreasonably withheld, conditioned or delayed.





2

 

--------------------------------------------------------------------------------

 

(k)Parking Spaces:  4.0/1,000 RSF unassigned parking spaces in the Building's
adjacent parking facilities

(l)Tenant Improvements:  The initial improvements to the Premises, if any, shall
be constructed as set forth on Exhibit "C", attached hereto and incorporated as
though more fully set forth herein.

 

2. TERM AND POSSESSION.  The Term of this Lease shall begin on the Commencement
Date and end on the Expiration Date, unless terminated earlier or extended
further as provided in this Lease.  Notwithstanding the foregoing, if Landlord,
for any reason whatsoever, cannot provide Tenant with Early Access as of the
Delivery Date as set forth in Exhibit “C”, this Lease shall not be void or
voidable, nor shall Landlord be liable to Tenant for any loss or damage
resulting therefrom; provided however, that the Commencement Date and Expiration
Date shall be delayed one day for each day that Landlord has not provided access
to the Premises to Tenant after the date set forth Exhibit “C”.  If the Term
commences on other than the first day of a month or ends on other than the last
day of a month, Base Rent and Additional Rent for such month will be
appropriately prorated.   

 

Subject to the terms and conditions described in Exhibit “C”, Tenant shall have
the right but shall not be obligated to accept possession of the Premises prior
to the Commencement Date of the Term. Said early possession shall not advance
the Expiration Date hereinabove provided, and in no event shall the time period
used for calculating the Commencement Date begin to accrue based on Tenant’s
occupancy as provided by this paragraph and Exhibit “C”.

 

3. BASE RENT.    Tenant shall pay to Landlord as Base Rent for the Premises the
amounts set forth in Section 1(e) above, which shall be payable in monthly
installments,  each in advance on the first day of each calendar month during
the term hereof, provided, however, that the first month's rent due during the
Term shall be due and payable upon the execution of this Lease.  Said Base Rent
and all other sums (whether designated Additional Rent or otherwise) shall be
paid to Landlord at 11400 Tomahawk Creek Parkway, Leawood, Kansas 66211 or to
such other person or at such other place as Landlord may from time to time
designate in writing. All Rent payable under this Lease shall be paid by Tenant
without setoff for any cause whatsoever except for such abatement as is herein
expressly provided for and without notice or demand, both of which are expressly
waived by Tenant. Tenant further agrees that its covenant to pay Rent is an
independent covenant, not subject to abatement, offset or deduction except as
otherwise expressly provided in this Lease.  Rent and other monies due Landlord
under this Lease not paid when due shall bear interest at the rate of eighteen
percent (18%) per annum from the date the same is due until paid. To compensate
Landlord for its additional cost of processing late payments, for any payment of
Rent which is not received within ten (10) days after it is due, Tenant will
also pay a late charge of $500.  The parties agree that such late charges
represent a fair and reasonable estimate of the cost that Landlord will incur by
reason of Tenant's late payment.

 

4. ADDITIONAL RENT.

 

(a) In addition to Base Rent, Tenant shall pay to Landlord an amount equal to
the Tenant's Proportionate Share of any increase in Direct Expenses above the
Direct Expenses for the Base Year ("Additional Rent").  Base Rent and Additional
Rent may be referred to herein collectively as "Rent."

 

(b) On or after January 1 of each calendar year subsequent to the Base Year,
Landlord will notify Tenant of (i) Landlord's estimate of the increase, if any,
in Direct Expenses over Base Year



3

 

--------------------------------------------------------------------------------

 

Direct Expenses payable by Tenant for the current calendar year and (ii) the
amount of any Additional Rent due from Tenant, on account of the difference
between the Additional Rent paid by Tenant for the preceding calendar year and
the actual Additional Rent for the preceding calendar year.  Tenant shall, upon
receipt of such notice, pay to Landlord within thirty (30) days of receipt of
such notice (i) a sum equal to one­twelfth (1/12) of the amount of Tenant's
Proportionate Share of such estimate of the increase in Direct Expenses for such
current calendar year for each full or partial month elapsed from January 1 of
said current calendar year to the date of receipt by Tenant of such notice and
(ii) the balance of the Additional Rent due from Tenant for the preceding
calendar year.  Following receipt of such notice, Tenant  shall pay to Landlord,
on the first day of each succeeding calendar month during said calendar year,
one-twelfth (1/12) of the amount of Tenant's Proportionate Share of such
estimate of the increase in Direct Expenses for said calendar year.  If
Landlord's estimate of Additional Rent is more than the actual Additional Rent
for any calendar year, the amount of such excess paid by Tenant shall be
credited against the next installments of Additional and Base Rent as they
become due but no credit shall be due for any decrease in Direct Expenses below
the Direct Expenses for the Base Year.  In the event the term of this Lease or
any extension or renewal hereof ends on a day other than the last day of a
month, the amount of Additional Rent payable by Tenant for such partial month
shall be prorated on the basis of a thirty-day month.  Notwithstanding that the
Lease has terminated, the amount of any Additional Rent due hereunder shall be
payable promptly upon receipt of a statement from Landlord, and conversely any
credit due Tenant for any excess of said Additional Rent shall be promptly
refunded after Landlord's calculation thereof.

 

(c) "Direct Expenses" shall be defined as the sum of all costs, expenses and
disbursements which Landlord shall incur, pay or become obligated to pay in any
calendar year in connection with the ownership, operation, maintenance, repair
and security of the Building and land upon which the Building is located and all
related improvements and appurtenances thereto, which shall include but not be
limited  to the following: real estate taxes and assessments; Rent  taxes; gross
receipts taxes; water  and sewer charges; insurance premiums; license, permit
and inspection charges; utilities; service contracts; labor; management of the
Building; air conditioning and heating; elevator
maintenance;  supplies;  materials;  equipment; tools; security; garbage
service; maintenance and upkeep costs of the Building, including all parking
areas, drives, lawns, trees, shrubbery and Common Areas.  For each calendar year
during the Term (including the Base Year), the amount by which those Direct
Expenses that vary with occupancy (such as cleaning costs and utilities) would
have increased had the Building been at least 95% occupied and operational and
had all Building services been provided to all tenants will be reasonably
determined and the amount of such increase to 95% occupancy will be included in
Direct Expenses for such calendar year.

 

(d) "Direct Expenses" shall not include: the cost of capital improvements or
replacements (except to the extent allowable under generally accepted accounting
principles); expenses for repairs, replacements and general maintenance paid by
proceeds from insurance or by Tenant or other third parties; alterations
attributable solely to Tenants of the Building other than Tenant; principal and
interest payments made by Landlord on mortgages on the Building; depreciation;
leasing commissions and any state or federal income franchise, estate or
inheritance taxes.

 

(e) Notwithstanding any provision of the Lease to the contrary, for the purpose
of calculating Additional Rent for each calendar year after 2016 during the
Term, Controllable Expenses (as defined below) shall be deemed not to increase
more than five percent (5%) per calendar year for each calendar year from and
after December 31, 2016; provided, however, that no item of Direct Expenses
other than Controllable Expenses shall be subject to the foregoing limitation;
and provided further, that the percentage increase shall be determined on a
non-cumulative basis.  For purposes hereof, the parties hereby



4

 

--------------------------------------------------------------------------------

 

agree that the term "Controllable Expenses" shall mean the items of Expenses
which are reasonably subject to the control of Landlord, including without
limitation, landscaping costs, janitorial services, and management fees, but
"Controllable Expenses" shall not include, among other things: (i) insurance,
(ii) taxes, assessments and other governmental fees and charges, (iii) snow
removal, (iv) water, sewer and other energy and utility costs, and (v) other
customary market exclusions for Controllable Expenses.

 

(f) Upon Tenant's written request given not more than ninety (90) days after
Tenant's receipt of the annual statement of Direct Expenses for a particular
year, Landlord shall furnish Tenant with (or provide Tenant with reasonable
access to) such reasonable supporting documentation in connection with said
Direct Expenses as Tenant may reasonably request.  Landlord shall provide Tenant
with said information (or access) within sixty (60) days after Tenant's written
request therefor.  Within one hundred eighty (180) days after receipt of such a
statement of Direct Expenses by Tenant (the "Review Period"), if Tenant disputes
the amount of Additional Rent set forth in the statement, an independent
certified public accountant (which accountant (i) is a member of a nationally or
regionally recognized accounting firm, and (ii) is not working on a contingent
fee basis), designated and paid for by Tenant, may, after reasonable notice to
Landlord and at reasonable times, inspect Landlord's records with respect to the
annual statement at Landlord's offices, or such other place as Landlord may
designate from time to time, provided that Tenant is not then in default under
this Lease and Tenant has paid all amounts required to be paid under the
applicable estimates and/or the annual statement, as the case may be.  In
connection with such inspection, Tenant and Tenant's agents must agree in
advance to execute a commercially reasonable confidentiality agreement regarding
such inspection.  If after such inspection, Tenant still disputes such
Additional Rent, a determination as to the proper amount shall be made, at
Tenant's expense, by an independent certified public accountant (the
"Accountant") selected by Landlord and subject to Tenant's reasonable
approval.  Landlord and Tenant hereby agree that any determination made by the
Accountant shall be final and binding upon the parties.  If the determination
made by the Accountant discloses an overcharge, the amount of such overcharge
shall be offset against future Rent and if such audit discloses an overcharge of
more than five percent (5%), Landlord shall reimburse Tenant its reasonable
out-of-pocket costs incurred in connection with Tenant’s audit.

 

5. SECURITY DEPOSIT.    Tenant has deposited with Landlord the Security Deposit
set forth in Section 1(h) above, to be held by Landlord as security for the
faithful performance by Tenant of all the terms, covenants and conditions of
this Lease to be kept and performed by Tenant during the term hereof or any
extension or renewal hereof. If Tenant fails to keep or perform any of the
terms, covenants or conditions of this Lease beyond any applicable notice and
cure period, including, but not limited to the provisions relating to the
payment of Rent, Landlord may (but shall not be required to) use, apply or
retain all or any part of said Security Deposit for the payment of any Rent or
any other sum in default, or for the payment of any amount which Landlord may
spend or become obligated to spend by reason of Tenant's default, or to
compensate Landlord for any other loss or damage which Landlord may suffer by
reason of Tenant's default. If any portion of said Security Deposit is so used
or applied, Tenant shall within five (5) days after written notice demand
therefor, deposit cash with Landlord in an amount sufficient to restore the
Security Deposit to its original amount and Tenant's failure to do so shall be a
material breach of this Lease. Landlord shall not be required to keep this
Security Deposit separate from its general funds, and Tenant shall not be
entitled to interest on such deposit.  If Tenant shall fully and faithfully
perform every provision of this Lease to be performed by it, the Security
Deposit or any balance thereof shall be returned to Tenant (or, at Landlord's
option, to the last assignee of Tenant's interest hereunder) within thirty (30)
days after the termination of the Lease term or any renewal or extension
thereof.  In the event Landlord unconditionally assigns this Lease, said
Security Deposit shall be transferred and paid to Landlord's successor in
interest and Tenant shall thereafter look solely to said successor for the
return of an accounting for said Security



5

 

--------------------------------------------------------------------------------

 

Deposit and Landlord shall have no further liability therefor.

 

6. USE AND CONDITION OF THE PREMISES.    Tenant shall use the Premises for the
Permitted Use described in Section 1(d) and shall not use or permit the Premises
to be used for any other purpose whatsoever without the prior written consent of
Landlord.

 

Under no circumstances may Tenant use any portion of the Premises to (i) conduct
business engaging in the manufacture, sale or promotion of alcohol or tobacco
products or businesses that are widely known to represent or be associated with
such products; or (ii) for human health-related membership and/or trade
associations.

 

Tenant shall not do or permit anything to be done in or about the Premises nor
bring or keep anything therein which will in any way increase the existing
premium for or affect or cause cancellation of any fire or other insurance
policy upon the Building or any part thereof or any of its contents.  Tenant
shall not do or permit anything to be done in or about the Premises which will
in any way obstruct or interfere with the rights of other tenants or occupants
of the Building or injure or annoy them or use or allow the Premises to be used
for any unlawful purpose, nor shall Tenant cause, maintain or permit any
nuisance in, on or about the Premises.  Tenant shall not commit or suffer to be
committed any waste in or upon the Premises.

 

Landlord agrees that as of the Commencement Date: (a) the roof and roof membrane
are free of leaks and in good condition; (b) the Premises will have separate
HVAC temperature controls and Tenant shall have the ability to adjust such
temperature controls within the Premises; (c) fiber is available with at least
two redundant feeds from opposite ends of the Building; (d) Tenant and its
employees, guests, and invitees shall have a non-exclusive right, subject to
availability and to Landlord’s advance approval, during the Term of this Lease
to use the main common conference room on the first floor of the Building
(“Conference Room”) for meetings or other functions at no additional charge to
Tenant and that Landlord has equipped the Conference Room with an LCD projector,
flip charts, white boards and audio/visual capabilities; and (e) Landlord has
installed new flat screen TVs and a new audio/visual system in the Conference
Room.

 

In addition to the Conference Room, Tenant’s use of the outdoor patio and of any
other Common Areas for meetings or other functions shall be subject to
availability and to Landlord’s advance approval.

 

6.1HAZARDOUS MATERIALS.Tenant covenants not to introduce any hazardous or toxic
materials (excluding cleaning solvents and office supplies customarily used in
Tenant’s business) into the Premises without complying with all applicable
federal, state and local laws or ordinances pertaining to the transportation,
storage, use or disposal of such materials including, but not limited to,
obtaining proper permits.  If Tenant’s transportation, storage, use or disposal
of hazardous or toxic materials on/in the Premises results in the contamination
of the soil or surface or ground water or loss or damage to person(s) or
property, then Tenant agrees to: (1) notify Landlord immediately of any
contamination, claim of contamination, loss or damage that becomes known to
Tenant;  (2) after consultation with Landlord, clean up the contamination in
full compliance with all applicable statutes, regulations and standards; and (3)
indemnify, defend and hold Landlord harmless from and against any claims, suits,
causes of action, costs and fees including attorneys' fees and costs, arising
from or connected with any such contamination, claim of contamination, loss or
damage. This provision shall survive termination of the Lease.

 

7. COMPLIANCE WITH THE LAW.    Tenant shall not use or permit anything to be
done in or about the Premises which will in any way conflict with any law,
statute, ordinance or governmental rule,



6

 

--------------------------------------------------------------------------------

 

regulation or requirement now in force or which may hereafter be enacted or
promulgated.  Tenant shall, at its sole cost and expense, promptly comply with
all laws, statutes, ordinances and governmental rules, regulations or
requirements now in force or which may hereafter be in force (collectively,
“Laws”), and with the requirements of any board of fire insurance underwriters
or other similar bodies now or hereafter constituted relating to, or affecting
the condition, use or occupancy of the Premises, excluding structural changes
not related to or affected by Tenant's improvements or acts.    Landlord shall,
as a Direct Expense, comply with all Laws relating to, or affecting the
condition use or occupancy of the Common Areas.  

 

8. ALTERATIONS AND ADDITIONS.    Tenant shall not make or suffer to be made any
alterations, additions or improvements to or of the Premises or any part thereof
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed.  Any alterations, additions or
improvements to or of the Premises, including, but not limited to, wall
covering, paneling and built-in cabinet work, shall become a part of the realty
and belong to the Landlord upon their installation and shall be surrendered with
the Premises, except as set forth in the last sentence of this Section.    Any
moveable furniture and trade fixtures shall remain the property of Tenant.  Any
alterations, additions or improvements shall be made by Tenant, at Tenant's sole
cost and expense, and Landlord shall have no liability therefor.    Any
contractor or person selected by Tenant to make the same (including any Tenant
Improvements as described in Exhibit “C”) must first be approved in writing by
the Landlord, provided, however, that such approval shall not be unreasonably
withheld, conditioned or delayed.  Tenant shall be entitled at or prior to the
end of the Term to remove from the Premises all furniture, removable trade
fixtures, equipment and personal property, except for the Leased FF&E
(“Fixtures”) installed or located on or in the Premises.  Tenant shall repair
any and all damage caused by their removal.  Any Fixtures or other Tenant
Improvements that Tenant does not remove at or prior to the expiration of the
Term shall be deemed surrendered with the Premises on the termination of this
Lease.  In connection with any such Tenant Improvements, alterations, additions
or improvements to the Premises, the parties further agree as follows:

 

(a)Tenant agrees that any and all such Tenant Improvements, alterations,
additions or improvements will (i) comply with all applicable laws and
regulations; (ii) be performed in a good and workmanlike manner; (iii) equal or
exceed Building's then-current standards; and (iv) be carried out only by
persons selected by Tenant and approved in writing by Landlord in advance
(provided, however, that Landlord’s approval shall not be unreasonably withheld,
conditioned or delayed), who will, if required by Landlord, deliver to Landlord
performance and payment bonds prior to commencement of the work.   Tenant will
maintain, or will cause the persons performing any such work to maintain,
worker's compensation insurance and public liability and property damage
insurance (with Landlord named as an additional insured), in amounts, with
companies and in a form reasonably satisfactory to Landlord, which insurance
will remain in effect during the entire period in which the work will be carried
out.  If requested by Landlord, Tenant will deliver to Landlord proof of such
insurance. 

 

(b)Tenant will promptly pay, when due, the cost of all such work and, upon
completion, Tenant will deliver to Landlord, to the extent not previously
received by Landlord, evidence of payment, contractors' affidavits and full and
final waivers of all liens for labor, services or materials.  Tenant will also
pay any increase in property taxes on, or fire or casualty insurance premiums
for, the Building which may be attributable to such change, addition or
improvement and the cost of any modifications to the Building outside the
Premises that are required to be made in order to make the change, addition or
improvement to the Premises.  If required by Landlord, Tenant, at its expense,
will have promptly prepared and submitted to Landlord reproducible as-built
plans of any such change, addition or improvement upon its completion.

 

(c)Without limiting the generality of anything set forth in this Section 8
above, Landlord



7

 

--------------------------------------------------------------------------------

 

and Tenant hereby agree that, on or before that date upon which the Lease
expires or is otherwise terminated prior to expiration, Landlord may elect by
written notice to Tenant to either (i) require Tenant to remove all or a portion
of the cable, conduit, connections and wiring installations and equipment
installed by or for Tenant (the "Wiring") within the Building or the Premises
and related to Tenant's telecommunications or computer equipment, which Wiring
shall be removed at Tenant's sole cost and expense, provided, that Tenant shall
not be required to remove any Wiring that existed in the Premises on the date
Landlord delivers the Premises to Tenant or (ii) retain all or a portion of the
Wiring, in which case, Tenant shall surrender such Wiring to Landlord free of
all liens and encumbrances, and in good and safe condition, in working order,
and properly labeled at each end and in each telecommunications/electrical
closet and junction box.  Notwithstanding anything set forth in this Lease to
the contrary, if Landlord requests Tenant to remove all or a portion of the
Wiring and Tenant fails to do so, Landlord may remove such Wiring upon
expiration or termination of the Lease and Tenant hereby agrees to indemnify and
otherwise reimburse Landlord for any costs, claims or other expenses incurred by
Landlord as a result of such failure by Tenant.  Tenant’s obligations under this
Section 8(c) shall survive the expiration or other termination of the Lease.

   

9. REPAIRS.

 

(a) By taking possession of the Premises, Tenant shall be deemed to have
accepted the Premises as being in good, sanitary order, condition and repair and
in the condition called for in this Lease. Tenant shall, at Tenant's sole cost
and expense, keep the Premises and every part thereof in good condition and
repair, damage from casualty, condemnation and ordinary wear and tear excepted.
Except to the extent Landlord is required to perform or pay for certain
maintenance or repairs according to Sections 9(c) below, Tenant will, at
Tenant's own expense and at all times during the Term, maintain and repair the
Premises and Tenant's equipment, personal property and trade fixtures in the
Premises, and any mechanical, plumbing or electrical equipment that exclusively
serves the Premises or is installed or operated to accommodate Tenant's special
requirements (such as a supplementary air conditioning unit installed to cool a
computer room in the Premises), in good order and repair and in a condition that
complies with all applicable laws and regulations.  Tenant will also be
responsible for the cost of repairing all damage to the Premises, Building or
common areas (or any equipment or fixtures in or serving the same) caused by
Tenant or its assignees or subtenants, or any of their respective agents,
employees, contractors or invitees.  If Tenant fails to make such repairs in a
timely manner, any such damage may be repaired by Landlord, in which case Tenant
will pay as Additional Rent to Landlord the cost of such repairs, including an
amount sufficient to reimburse Landlord for overhead and supervision, within ten
(10) days after the date of Landlord's invoice.  Alternatively, at Landlord's
option, Tenant will promptly and adequately repair all such damage under the
supervision and subject to the prior reasonable approval of Landlord.  All work
done by Tenant or its contractors (which contractors will be subject to
Landlord's reasonable approval) will be done in a first-class workmanlike manner
using only grades of materials at least equal in quality to standard materials
currently used in the Building and will comply with all insurance requirements
and all applicable laws and regulations.

 

(b) Tenant shall, upon the expiration or earlier termination of the term hereof
or any renewal or extension thereof, surrender the Premises to the Landlord in
good condition, damage from casualty, condemnation and ordinary wear and tear
excepted. Except as may be specifically provided in this Lease or any addendum
hereto, Landlord shall have no obligation whatsoever to alter, remodel, improve,
repair, decorate or paint the Premises or any part thereof and the parties
hereto affirm that Landlord has made no representations to Tenant respecting the
condition of the Premises or the Building except as specifically set forth
herein or in any addendum hereto.

 



8

 

--------------------------------------------------------------------------------

 

(c) Notwithstanding the provisions of Section 9(a) Landlord shall, at its sole
cost and expense, repair and maintain and make any necessary replacements to the
roof, roof membrane, roof covering, concrete slab, footings, foundation,
exterior walls, parking areas, sidewalks, driveways, loading areas, exterior
doors and windows, flooring (except for floor coverings), sprinklers and the
structural portion of the Building, including the Building’s basic plumbing, air
conditioning, heating and electrical systems, , unless such maintenance  and
repairs are caused in part or in whole by the act, neglect, fault or omission of
the Tenant, its agents, servants, employees or invitees, in which case Tenant
shall pay to Landlord the reasonable cost of such maintenance and repairs.
Except as specifically provided in Section 20 hereof, there shall be no
abatement of Rent and there shall be no liability of Landlord for any failure to
make any repairs or to perform any maintenance, nor for any injury to or
interference with Tenant's business arising from the making of any repairs,
alterations or improvements in or to any portion of the Building or the Premises
or in or to fixtures, appurtenances and equipment therein. Tenant waives the
right, under any law, statute, or ordinance now or hereafter in effect, to make
repairs at Landlord's expense.

 

(d) Landlord shall timely clean, maintain, repair, light, operate and insure the
Common Areas, as needed.  Maintenance services shall include snow and ice
removal and repair of the parking lot, as necessary.  Landlord shall maintain
and keep the Building and Common Areas in good condition and repair and the
costs of doing so shall be considered Direct Expenses in accordance with Section
4, unless such repairs are excluded from the definition of Direct Expenses
hereunder.

 

10. LIENS.  Tenant shall keep the Premises and the property in which the
Premises are situated free from any liens arising out of any work performed,
materials furnished or obligations incurred by Tenant. In the event any
mechanic’s or materialmen’s lien shall at any time be filed against the Premises
allegedly by reason of work, labor, services, or material performed or furnished
to Tenant with respect to the Premises, Tenant shall within ten (10) days cause
the same to be discharged of record or bonded to the satisfaction of Landlord.

 

11. ASSIGNMENT AND SUBLETTING.    Prior to any sublease or assignment, Tenant
shall first notify Landlord in writing of its desire to sublease all or a
portion of the Premises or to assign this Lease or any interest hereunder. 
Tenant shall not assign, transfer, mortgage, pledge, hypothecate or encumber
this Lease or any interest herein and shall not permit or suffer the same to
occur by reason of the operation of law, and shall not sublet the Premises or
any part thereof, or any right or privilege appurtenant thereto, or permit or
suffer any other person (the employees, agents, servants and invitees of Tenant
excepted) to occupy or use the Premises, or any portion thereof, without  the
prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed.    A consent to any such assignment,
subletting, occupation or use by any other person shall not be deemed to be a
consent to any subsequent assignment, subletting, occupation or use by another
person. Any such assignment or subletting without such consent shall be void,
and shall, at the option of the Landlord, constitute a default under the Lease.
 Notwithstanding the foregoing, no consent of Landlord is required for Tenant to
assign, sublet or otherwise transfer (by operation of law or otherwise) this
Lease or any of this rights hereunder to:  (i) any person, corporation,
partnership, or other entity which acquires all or substantially all of the
stock or assets of Tenant or equity in Tenant; (ii) any person, corporation,
partnership, or other entity which controls, is controlled by or is under common
control with Tenant; (iii) any affiliate (within the meaning of such term as set
forth in Rule 501 of Regulation D under the Federal Securities Act of 1933, as
amended) of Tenant; or (iv) any entity which is the surviving entity as a result
of a merger or consolidation of Tenant (each, a “Permitted Transfer”).

 

No subletting or assignment will release Tenant from any of its obligations
under this Lease unless



9

 

--------------------------------------------------------------------------------

 

Landlord agrees to the contrary in writing.  Acceptance of Rent by Landlord from
any person other than Tenant will not be deemed a waiver by Landlord of any
provision of this Section 11.  Any options to extend, terminate, expand,
contract or any rights of first offer or refusal or other similar rights or
options set forth herein shall automatically terminate and any transferee shall
have no rights or options with respect thereto, provided, however, that this
shall not apply in the case of any Permitted Transfer.  In the event of any
default by any assignee or subtenant or any successor of Tenant in the
performance of any Lease obligation, Landlord may proceed directly against
Tenant without exhausting remedies against such assignee, subtenant or
successor.  The voluntary or other surrender of this Lease by Tenant or the
cancellation of this Lease by mutual agreement of Tenant and Landlord will not
work a merger and will, at Landlord's option, terminate all or any subleases or
operate as an assignment to Landlord of all or any subleases; such option will
be exercised by notice to Tenant and all known subtenants in the Premises.

 

Under no circumstances may Tenant sublease space to (i) businesses that engage
in the manufacture, sale or promotion of alcohol or tobacco products, or
businesses that are widely known to represent  or be  associated  with  such
products;  or (ii) human health-related  membership  and/or
 trade  associations. No assignment or sublease shall relieve Tenant of its
obligation to pay Rent and fulfill all other lease obligations hereunder.

 

12. HOLD HARMLESS.    Tenant shall indemnify and hold harmless Landlord, and its
parent, lender, officers, agents and employees, against and from (i) any and all
claims arising from Tenant's use of the Premises for the conduct of its business
or from any activity, work or other things done, permitted or suffered by the
Tenant in or about the Premises, the Building and the property upon which the
Building is located, (ii) any and all claims arising from any breach or default
in the performance of any obligation on Tenant's part to be performed under the
terms of this Lease, or arising from any act or omission of the Tenant, or any
officer, agent, employee, licensee or invitee of Tenant, and (iii) all cost,
reasonable attorneys' fees, expenses and liabilities incurred in connection with
any such claim or any action or proceeding brought thereon.  Notwithstanding
anything herein to the contrary, Tenant's indemnification hereunder shall be
deemed to include the acts and negligent omissions of Tenant, its assignees,
subtenants or licensees, and/or any of their respective agents, employees or
invitees.    In the event any case, action or proceeding shall be brought
against Landlord by reason of any such claim, Tenant shall, upon written notice
from Landlord, defend the same, at Tenant's sole cost and expense, by counsel
reasonably satisfactory to Landlord. Tenant, as a material part of the
consideration to Landlord, hereby assumes all risk of damage to property or
injury to persons, in, upon or about the Premises, the Building and the property
upon which the Building is located from any cause other than Landlord's
negligence, and Tenant hereby waives all claims in respect thereof against
Landlord.

 

Landlord and its parent, lenders, officers, agents and employees, shall not be
liable to Tenant or to Tenant's officers, employees, agents, licensees, or
invitees, or to any other person whomsoever, for any loss or damage to property,
nor for any injury to or damage to persons resulting from any part of the
Building or the land upon which the Building is located or related improvements
or appurtenances thereto becoming out of repair, any defect in or failure of
pipes or wiring, the backing up of any drains or the bursting or leaking of any
pipes, faucets and plumbing fixtures, any gas, water, steam, electricity, oil or
rain leaking, escaping or flowing into the Premises from any part of the
Building, or from the pipes, appliances, or plumbing works therein or from the
roof, street, or subsurface or from any other place resulting from dampness,
moisture or water from whatever source, theft, fire, explosion, act of God,
riot, war, insurrection, court order or order of governmental authority or any
other matter beyond the control of the Landlord, unless caused by or due to the
gross negligence or willful misconduct of Landlord, its agents, servants or
employees.  Landlord and its agents shall not be liable for interference with
the light or other incorporeal



10

 

--------------------------------------------------------------------------------

 

hereditaments, loss of business by Tenant, nor shall Landlord be liable for any
latent defect in the Premises or in the Building. Tenant shall give prompt
written notice to Landlord in case of fire or accidents in the Premises or in
the Building or of defects therein or in the fixtures or equipment located
therein.

 

13. SUBROGATION.  Each party hereby waives its respective right of recovery
against the other for any loss or damage covered by fire, extended coverage and
other property insurance policies to the extent that such party's loss or damage
is either (i) covered under its insurance policies, or (ii) would have been
covered by the insurance policies required to be carried by such party
hereuneder. Each party shall immediately give notice to its insurance carriers
and obtain any endorsements required to give effect to the foregoing waiver.

 

14. INSURANCE.  

 

(a)Tenant’s Insurance Requirements.    With respect to the Premises, Tenant
shall, at Tenant's sole cost and expense, obtain and keep in force at all times
during the term of this Lease, (a) commercial general liability insurance
relating to Tenant's business (carried on, in or from the Premises) and Tenant's
use and occupancy, for personal and bodily injury and death, and damage to
others' property, with limits of not less than $2,000,000 for any one accident
or occurrence; and (b) all risk and fire insurance (including standard extended
endorsement perils, leakage from fire protective devices and other water damage)
relating to Tenant's fixtures, furnishings, equipment, personal property,
inventory and stock-in-trade on a full replacement cost basis in amounts
sufficient to prevent Tenant from becoming a coinsurer and subject only to such
deductibles and exclusions as Landlord may reasonably approve.  All such
policies and coverage shall include and insure Landlord, its lender(s), and
their respective agents, directors, officers and employees as additional
insureds, and the limit of said insurance by Tenant shall have a Landlord's
protective liability endorsement attached thereto. Insurance required hereunder
shall be in companies licensed in the state in which the Premises are located
and shall have a rating of A- or better in "Best's Insurance Guide" and a
financial rating of Class X or better.

 

Tenant will provide thirty (30) days' advance written notice to the Landlord (or
as much notice as is practicable) of any cancellation or reduction in coverage
and will promptly obtain replacement coverage so as to remain in compliance with
this Section 14.  Tenant shall provide Landlord evidence of insurance annually
in a form acceptable to Landlord in its reasonable discretion.   If Tenant fails
to insure or pay premiums, or to file satisfactory proof as required, Landlord
may, upon 48-hours' notice, acquire and effect such insurance and recover from
Tenant on demand any premiums paid.

 

(b)Landlord’s Insurance Requirements.    During the Term, Landlord will provide
and keep in force the following insurance:  (i) commercial general liability
insurance relating to Landlord's operation of the Building, for personal and
bodily injury and death, and damage to others' property; (ii) all risk or fire
insurance relating to the Building (but excluding Tenant's fixtures,
furnishings, equipment, personal property, documents, files and work products);
and (c) such other insurance as Landlord reasonably elects to obtain or its
lender requires.  Insurance procured by Landlord under this Section 14(b) will
be in amounts which Landlord or its lender from time to time reasonably
determines sufficient; will be subject to such deductibles and exclusions as
Landlord reasonably determines; and will be on such terms and conditions as
Landlord from time to time reasonably determines sufficient.

 

15. SERVICES AND UTILITIES.    Provided that Tenant is not in default hereunder,
Landlord agrees to furnish to the Premises during reasonable hours of generally
recognized business days, to be determined by Landlord in its
reasonable discretion, and subject to the rules and regulations of the Building,



11

 

--------------------------------------------------------------------------------

 

electricity for normal lighting and normal and customary office machines and
equipment, heat and air conditioning required in Landlord's reasonable judgment
for the comfortable use and occupation of the Premises, and janitorial service.
Landlord shall also provide lighting for the common stairs, common entries and
toilet rooms in the Building. Landlord shall not be liable for, and Tenant shall
not be entitled to, any reduction in the Rent due hereunder by reason of
Landlord's failure to furnish any of the foregoing when such failure is caused
by accident, breakage, repairs, strikes, lockouts or other labor disturbances or
disputes of any character, or by any other cause, similar or dissimilar, beyond
the reasonable control of Landlord. Landlord shall not be liable under any
circumstances for any loss of or injury to property, however occurring, through
or in connection with or incidental to failure to furnish any of the foregoing.
Wherever machines or equipment are used in the Premises which affect the
temperature otherwise maintained by the air conditioning system, Landlord
reserves the right to install supplementary air conditioning units in the
Premises and the cost thereof, including the cost of installation, and the cost
of operation and maintenance thereof, shall be paid by Tenant to Landlord upon
demand by Landlord.

 

Tenant shall not, without the prior written consent by Landlord, use any
apparatus or device in the Premises, including by way of illustration and not
limitation, electronic data processing machines, punch card machines and
machines using in excess of 120 volts, which will in any way increase the amount
of electricity used above that usually furnished or supplied for the use of the
Premises as general office space; nor connect any apparatus  or device with
electric current lines except through existing electrical outlets in the
Premises. If Tenant desires to use water or electric current in excess of that
usually furnished or supplied for the use of the Premises as general office
space, Tenant shall request the same from Landlord in writing.  Landlord may
refuse such request, but such refusal shall not be unreasonable. If such request
is granted, Landlord shall cause a separate water meter or electrical current
meter to be installed in the Premises to measure the amount of water or electric
current consumed. The Tenant agrees to pay promptly upon demand therefor from
Landlord, the cost of any such meters and of the installation, maintenance and
repair thereof, and the charges for all water and electric current consumed as
shown by said meters in excess of the amount consumed in connection with the use
of the Premises as general office space, at the rates charged for such services
by the utility furnishing the same, plus any additional expense incurred in
keeping account of the water and electric current so consumed. If a separate
meter is not installed, the Tenant agrees to pay the cost for such excess water
and electric current as established by an estimate of the amount of such excess
use made by a utility company or electrical engineer selected by Landlord.

 

If Tenant requires heating, ventilating or air conditioning for the Premises
outside of the normal and customary business hours  for the Building (currently
Monday through Friday, 7:00 a.m. to 6:00 p.m., and Saturdays, 8:00 a.m. to 4:00
p.m., excluding holidays), then Landlord will furnish the same for the hours
specified in a request from Tenant (which request will be made at the time and
in the manner reasonably designated by Landlord for such requests from time to
time), and for this service Tenant will pay Landlord the hourly rate reasonably
determined by Landlord from time to time, which rate may include the cost of
service to areas of the Building in addition to the Premises.

 

15.1INTERRUPTION OF SERVICES.    Except as is set forth herein, no irregularity
or stoppage of any of the essential services provided for in Section 15 will
create any liability for Landlord (including, without limitation, any liability
for damages to Tenant's personal property caused by any such irregularity or
stoppage), constitute an actual or constructive eviction or cause any abatement
of the Rent payable under this Lease or in any manner or for any purpose relieve
Tenant from any of its obligations under this Lease.  Notwithstanding the
foregoing, if such services shall be interrupted for a period in excess of
seven (7) consecutive days after written notice thereof from Tenant (or after
Landlord otherwise becomes aware of such interruption), and (i) Tenant is
prevented from using, and does not use the Premises or any



12

 

--------------------------------------------------------------------------------

 

portion thereof for seven (7) consecutive days, and (ii) such interruption shall
be the result of the negligence or willful misconduct of Landlord or its agents,
employees, or contractors, then Base Rent and Additional Rent payable hereunder
shall be equitably abated or reduced, as the case may be, from the date of the
eighth (8th) consecutive day after such interruption until such interruption
shall cease.

 

16. PROPERTY TAXES.    Tenant shall pay or cause to be paid, before delinquency,
any and all taxes levied or assessed during the term hereof or any extension or
renewal thereof, upon any or all Tenant's leasehold improvements, equipment,
furniture, fixtures and personal property located in the Premises. In the event
any or all of Tenant's leasehold improvements, equipment, furniture, fixtures
and personal property located in the Premises, shall be assessed and taxed with
the Building, Tenant shall pay to Landlord its share of such taxes within
thirty (30) days after delivery to Tenant of a written statement by Landlord
setting forth the amount of such taxes applicable to Tenant's property.
 Landlord shall pay all real property taxes, public charges and assessments
assessed or imposed during the Term upon the Building or land on which the
Building is located (“Real Property Taxes”); provided, however, that any
one-time (as opposed to on-going) special assessment for public improvements
having a useful economic life exceeding the remaining Term shall be prorated
between Landlord and Tenant using a straight-line method, based on the
proportion of that economic life falling within the remaining Term.

 

17. RULES AND REGULATIONS.    Tenant shall faithfully comply with the rules and
regulations attached to and made part of this Office Building Lease as Exhibit
"A". Landlord reserves the right from time to time to make reasonable
modifications to said rules.  Modifications to such rules shall be binding upon
Tenant upon delivery of a copy of them to Tenant. Landlord shall not be
responsible to Tenant for the nonperformance of any of said rules by any other
Tenants or occupants.

 

18. HOLDING OVER.  If Tenant remains in possession of the Premises or any part
thereof after the expiration of the term hereof or any extension or renewal
thereof, without the express prior written consent of Landlord, such occupancy
shall be a tenancy from month to month at a rental rate of one hundred fifty
percent (150%) of Rent payable during the last year of the Term (or renewal
term, if applicable), plus all other charges payable hereunder, and upon all the
terms and conditions hereof applicable to a month to month tenancy.  If Landlord
provides prior written notice to Tenant that it may incur actual or
consequential damages as a result of Tenant's holdover, and Tenant shall fail to
surrender the Premises to Landlord within ten (10) business days of such notice,
then Tenant shall liable to Landlord for any and all such actual or
consequential damages incurred by Landlord.

 

19. ENTRY BY LANDLORD.    Landlord reserves and shall have the right to enter
the Premises at any and all times upon reasonable notice (except in the case of
routine maintenance or emergencies), to inspect the same, to supply any service
to be provided by Landlord to Tenant hereunder, including janitorial service, to
show the Premises to prospective purchasers or tenants, to post notices, and to
alter, improve or repair the Premises and any portion of the Building that
Landlord may deem necessary or desirable, all without reduction of Rent. For the
purpose of alterations, improvements or repairs, Landlord may erect scaffolding
and other necessary structures where reasonably required by the character of the
work to be performed, always providing that the entrance to the Premises shall
not be blocked thereby and further providing that the business of the Tenant
shall not be interfered with unreasonably. Tenant hereby waives any claim for
damages or for any injury or inconvenience to or interference with Tenant's
business, any loss of occupancy or quiet enjoyment of the Premises, any other
loss occasioned thereby.  For each of the aforesaid purposes, Landlord shall at
all times have and retain a key with which to unlock all of the doors in, upon
and about the Premises, excluding Tenant's vaults, safes and files, and Landlord
shall have the right to use any and all means which Landlord may deem proper to
open said doors in an emergency in



13

 

--------------------------------------------------------------------------------

 

order to obtain entry to the Premises without liability to Tenant except for any
failure to exercise due care for Tenant's property. Any entry to the Premises
obtained by Landlord by any of said means shall not under any circumstances be
construed or deemed to be a forcible or unlawful entry into, or a detainer of
the Premises, or an eviction of Tenant from the Premises or any portion thereof.

 

20. RECONSTRUCTION.   If the Premises or the Building are damaged by fire or
other casualty, Landlord will, promptly after learning of such damage, notify
Tenant in writing of the time necessary to repair or restore such damage, as
estimated by Landlord's architect, engineer or contractor.  If such estimate
states that repair or restoration of all of such damage that was caused to the
Premises or to any other portion of the Building cannot be completed within 180
days from the date of such damage (or within sixty (60) days from the date of
such damage if such damage occurred within the last twelve (12) months of the
Term), or if such damage is not insured against by the insurance policies
carried by Landlord, then Landlord will have the option to terminate this
Lease.  Any option to terminate granted above must be exercised by written
notice to the Tenant within ninety (90) days of the date of such casualty or
damage.  If the restoration is not substantially completed within two hundred
ten (210) days of the date of such casualty or damage, Tenant shall have the
option to terminate this Lease by written notice to Landlord within ninety (90)
days thereafter.  If either party exercises its option to terminate this Lease,
the Term will expire and this Lease will terminate 10 days after notice of
termination is delivered; provided, however, that Rent for the period commencing
on the date of such damage until the date this Lease terminates will be
proportionally abated based upon the reasonable value of any use or occupation
of the Premises by Tenant during such period.

 

If neither party elects to terminate as set forth in the paragraph above, then
Landlord agrees to repair the Premises (except for and excluding any Tenant
Improvements) to substantially their former condition immediately prior to such
casualty or damage at Landlord’s expense, and this Lease shall remain in full
force and effect, except that Tenant shall be entitled to a proportionate
reduction in the Base Rent based on the extent to which the damage and the
repair work shall materially interfere with the business carried on by the
Tenant in the Premises. If the damage is due to the fault or neglect of Tenant
or its employees, there shall be no reduction in Base Rent.

 

Other than the abatement of Rent as specifically provided for in this Section
20, Tenant shall not be entitled to any compensation or damages from Landlord
for loss of the use of the whole or any part of the Premises or Tenant's
personal property or any inconvenience or annoyance occasioned by such damage,
repair, reconstruction or restoration, and Landlord shall have no obligation to
repair any damage to, or to make any repairs or replacements of, any panels,
decorations, office fixtures, railings, floor coverings, partitions, or any
other property installed in the Premises by Tenant.

 

21. DEFAULT.    

(a) The occurrence of any one or more of the following events shall constitute a
default and breach of this Lease by Tenant:

(1) The vacating (unless Tenant continues to pay Rent, in which case Tenant will
not be in default hereunder) or abandonment of the Premises by Tenant.

(2) The failure by Tenant to make any payment of Rent or any other payment
required to be made by Tenant hereunder, as and when due, where such failure
shall continue for a period of five (5)  business days after written notice
thereof by Landlord to Tenant;  



14

 

--------------------------------------------------------------------------------

 

provided however, that if Tenant’s failure to pay Rent requires Landlord to give
more than two (2) such notices in any twelve (12) month period or more than five
(5) such notices during the Term, then any subsequent such failure to pay that
continues for five (5) days after the same is first due shall be a default
hereunder without further notice from Landlord.

(3) The failure by Tenant to observe or perform any of the covenants, conditions
or provisions of this Lease to be observed or performed by Tenant  (other than
failure to pay Rent or other charges as described in subsection (a)(2) above),
where such failure shall continue for a period of thirty (30) days after written
notice thereof by Landlord to Tenant; provided, however, that if the nature of
Tenant's default is such that more than thirty (30) days are reasonably required
for its cure, then Tenant shall not be deemed to be in default if Tenant
commences such cure within said thirty (30) day period and thereafter diligently
pursues such cure to completion.

(4) The making by Tenant of any general assignment or general arrangement for
the benefit of creditors; or the filing by or against Tenant of a petition to
have Tenant adjudged a bankrupt or a petition for reorganization or arrangement
under any law relating to bankruptcy unless, in the case of a petition filed
against Tenant, the same is dismissed within sixty (60) days; or the appointment
of a trustee or a receiver to take possession of substantially all of Tenant's
assets located at the Premises or of Tenant's interest in this Lease, where
possession is not restored to Tenant within thirty (30) days; or the attachment,
execution or other judicial seizure of substantially all of Tenant's assets
located at the Premises or of Tenant's interest in this Lease, where such
seizure is not discharged in thirty (30) days.

(b) Subject to the terms and provisions below, should Landlord fail to perform
any term or covenant under this Lease (each, a “Landlord Default”) and if any
such Landlord Default is not cured and continues for thirty (30) days following
written notice by Tenant to Landlord of such Landlord Default (unless such
default is not reasonably capable of being cured within such expressed period
and Landlord is diligently prosecuting such cure to completion), then Tenant
shall have all remedies expressly available to it pursuant to this Lease and all
available remedies at law or in equity.

 

(c) If the holder of record of any mortgage covering the Premises has given
prior written notice to Tenant that it is the holder of a mortgage and that such
notice includes the address at which notices to such holder are to be sent, then
Tenant agrees to give the holder of record of such mortgage notice
simultaneously with any notice given under this Section 20(b) to Landlord to
correct any default of Landlord and agrees that the holder of record of such
mortgage shall have the right, within sixty (60) days (or such additional time
as is reasonably required to correct any default) after receipt of said notice,
to correct or remedy such default before Tenant may take any action under this
Lease by reason of such default. Any notice of default given Landlord shall be
null and void unless simultaneous notice has been given to said mortgagee.

 

22. REMEDIES IN DEFAULT.    No default or breach by the Landlord shall relieve
Tenant of Tenant's liabilities and obligations under this Lease whether or not
the Premises shall be relet. In the event of any default or breach by Tenant,
Landlord may, at any time thereafter, with or without notice or demand and
without limiting Landlord in the exercise of any other right or remedy which
Landlord may have by reason of such default or breach:



15

 

--------------------------------------------------------------------------------

 

(a) Terminate Tenant's right to possession of the Premises by any lawful means,
in which case this Lease shall terminate and Tenant shall immediately surrender
possession of the Premises to Landlord. In such event, Landlord shall be
entitled to recover from Tenant all damages it may incur by reason of Tenant's
default including, but not limited to, the cost of recovering possession of the
Premises, expenses of reletting, including reasonably necessary renovation and
alteration of the Premises, reasonable attorneys' fees, any real estate
commission actually paid, the difference between the Base Rent and Additional
Rent reserved in this Lease from the date of such default or breach to the date
of the expiration of the term hereof as renewed and extended and the then fair
and reasonable rental value of the Premises for the same period, and that
portion of the leasing commission paid by Landlord and applicable to the
unexpired term of this Lease, all of which amount shall be immediately due and
payable from Tenant to Landlord. Unpaid installments of Rent or other sums shall
bear interest from the date due at the rate of eighteen percent (18%) per annum.

(b) Landlord, as agent for Tenant, may immediately re-enter the Premises and
take possession thereof and all permanent improvements thereon and remove or put
out Tenant or any other persons who may be thereon by force, summary action or
otherwise together with all personal property found therein and such property
may be stored in a public warehouse or elsewhere at the cost of and for the
account of Tenant, all without service or notice and make such alterations and
repairs as may be necessary in order to relet the Premises, and relet the
Premises or any part thereof, for such term or terms (which may be greater or
less than the period which would otherwise have constituted  the balance of the
term of this Lease) and at such rent or rentals and upon such other terms and
conditions as Landlord, in its sole discretion, may deem advisable; upon each
such reletting, all rentals received by Landlord from such reletting shall be
applied, first to the payment of any indebtedness other than Rent due hereunder
from Tenant to Landlord, second, to the payment of any costs and expenses of
such reletting, including brokerage fees and attorneys' fees and of costs of
such alterations and repairs, third, to the payment of Rent due and unpaid
hereunder, and the residue, if any, shall be held by Landlord and applied in
payment of future Rent or damage as the same may become due and payable
hereunder. If such rentals received from such reletting during any month be less
than that to be paid during that month by Tenant hereunder, Tenant shall pay any
such deficiency to Landlord, the same to be calculated and paid monthly, along
with interest at eighteen percent (18%) per annum until paid in full. No such
re-entry or taking possession of the Premises by Landlord shall be construed as
an election on its part to terminate this Lease unless a written notice of such
intention is given to Tenant or unless the termination thereof is decreed by a
court of competent jurisdiction. If Tenant shall, after default, voluntarily
give up possession to Landlord, deliver to Landlord the keys to the Premises, or
both, such actions shall be deemed to be in compliance with Landlord's rights
and the acceptance thereof by Landlord shall not be deemed to constitute a
surrender of the leased Premises. Notwithstanding any such reletting without
termination, Landlord may, at any time thereafter, elect to terminate this Lease
for such previous breach. Should Landlord at any time terminate this Lease for
any breach, in addition to any other remedies it may have, it may recover from
Tenant all damages it may incur by reason of Tenant's default, as provided in
subparagraph (a) hereof.

 

Notwithstanding anything set forth in Section 28(k) of this Lease to the
contrary, if Landlord shall bring suit for recovery of possession of the
Premises, for the recovery of Rent, damages or other amount due under the
provisions of this Lease, or because of the breach of any other covenant herein
contained on the part of Tenant to be kept or performed, then Tenant shall pay
to Landlord all expenses incurred therefor, including reasonable attorneys'
fees.   Landlord shall not be obligated to notify Tenant of the due date of Rent
nor demand payment thereof on its due date, the same being expressly waived by
Tenant. The acceptance of any sums of money from Tenant after the expiration of
any notice and cure period as provided above shall be taken to be a payment on
account by Tenant and shall not constitute a waiver by Landlord



16

 

--------------------------------------------------------------------------------

 

of any rights, nor shall it reinstate the Lease or cure a default on the part of
Tenant.

 

23. EMINENT DOMAIN.    If all or any part of the Premises or the Building of
which it is a part is taken or condemned (both and either of which terms
includes within their meaning a conveyance in lieu of condemnation upon the
threat thereof by competent authority for any public use or purpose), then
Landlord shall have the option for thirty (30) days following such taking to
terminate this Lease if Landlord, in its sole discretion, deems repair or
restoration commercially unfeasible or not in its best interest. If a part of
the Premises, Building or land upon which the Building is located is taken or
condemned and the remaining portions of the Premises, Building or land upon
which the Building is located are unsuitable for the purposes of Tenant's
original occupancy, then Tenant shall have the option for thirty (30) days
following such taking to terminate this Lease. Any such termination is to be
effective as of the date of the taking. In the event this Lease is not so
terminated, then this Lease shall remain in full force and effect but Landlord
shall promptly restore the Premises to a condition reasonably comparable to its
condition immediately prior to such taking (less the portion lost in the
taking). During any period of restoration and after such taking, Rent payable
hereunder shall be reduced in proportion to the reduction in the net rentable
square footage of the Premises occasioned by such restoration and taking. Except
as herein otherwise specifically provided, Landlord shall be entitled to all
awards and process payable by reason of such taking, whether whole or partial,
as damages or otherwise. Tenant hereby expressly waives any right or claim to
any part thereof and assigns to Landlord its interest therein, provided,
however, that where such taking results in a termination of this Lease pursuant
to this paragraph, then Tenant shall be entitled to that portion, if any, of an
award made to or for the benefit of Tenant specifically for the loss of Tenant's
business, or depreciation to and cost of removal of trade fixtures owned by
Tenant which Tenant is entitled to remove, its unamortized leasehold
improvements and other damages recoverable under applicable laws. Tenant shall
have no claim against Landlord, the condemning authority or the award for the
value of the unexpired term of this Lease.

 

24. ESTOPPEL STATEMENT.    Tenant shall at any time and from time to time upon
not less than ten (10) days' prior written request from Landlord execute,
acknowledge and deliver to Landlord an estoppel statement in writing, certifying
each of the following: (a) the Commencement Date and Expiration Date; (b) that
this Lease is unmodified and in full force and effect (or, if there have been
modifications, that this Lease is in full force and effect, as modified, and
stating the date and nature of each modification); (c) the date, if any, through
which Base Rent, Additional Rent and any other charges payable have been paid;
(d) that no default by Landlord or Tenant exists which has not been cured,
except as to defaults stated in such certificate; (e) that Tenant has no
existing defenses or set-offs to enforcement of this Lease, except as
specifically stated in such certificate; (f) that Tenant has accepted the
Premises and that all improvements required to be made to the Premises by
Landlord have been completed according to this Lease; (g) that, except as
specifically stated in such certificate, Tenant, and only Tenant, currently
occupies the Premises; and (h) such other matters as may be reasonably requested
by Landlord. Any such statement may be relied upon by any prospective purchaser
or encumbrancer of all or any portion of the real property of which the Premises
are a part.

 

25. PARKING.Landlord grants Tenant the right to use Parking Spaces described in
Section 1(k) above for the temporary or daily parking of automobiles or
similarly sized light trucks or utility vehicles during the Term of this
Lease.  Tenant's rights to use the Parking Spaces and the Building's parking
facilities in which they are located are nonexclusive, will be deemed a license
only and are conditioned upon this Lease being in full force and effect and
there being no default under this Lease.  Tenant will not abuse its privileges
with respect to the Parking Spaces and will use the same and the Building's
parking facilities in accordance with Landlord's reasonable directions,
including any reasonable rules and regulations adopted by Landlord with respect
to such use and any signage posted in the parking facilities for the
Building.  In



17

 

--------------------------------------------------------------------------------

 

no event will Tenant use more than the number of Tenant's Parking Spaces in the
Building's parking facilities for the parking of vehicles by Tenant or any of
its agents or employees.  However, Tenant's invitees may use any visitor parking
spaces available in the Building's parking facilities on an occasional and
reasonable basis.  Landlord's inability to make any of the Parking Spaces
available at any time during the Term for reasons beyond Landlord's control will
not be deemed a default by Landlord giving rise to any claim by Tenant. 
Provided Landlord maintains a parking ratio of 4.0 spaces er 1,000 rentable
square feet, Landlord reserves the right (but will have no obligation) from time
to time to change the number, size, location, shape or arrangement of the
Building's parking facilities, designate visitor, handicapped, reserved or
loading areas and change the level or grade of parking; provided that such
modifications do not materially and permanently affect Tenant’s access to the
Premises.  Landlord will have no liability to Tenant with respect to Tenant's
use of the Parking Spaces, including any liability for any property that is
lost, stolen, damaged or destroyed as a result of or in connection with such
use.

 

26. Intentionally deleted.

 

27. ORGANIZATIONAL AUTHORITY    If Landlord or Tenant is a corporation,
partnership, limited liability company, or other entity, each individual
executing this Lease on behalf of said organization hereby represents and
warrants that he or she is duly authorized to execute and deliver this Lease on
behalf of said entity, in accordance with duly adopted resolutions of the entity
and in accordance with such entity’s organizational documents and/or by-laws,
and that this Lease is binding upon said entity in accordance with its terms.

28. GENERAL PROVISIONS.

(a)Plats and Riders. Clauses, plats, maps, schedules and riders, if any, signed
by the Landlord and the Tenant and endorsed on or affixed to this Lease are
hereby fully incorporated herein as though more fully made a part hereof.

(b)Waiver.   The waiver by Landlord of any term, covenant or condition herein
contained shall not be deemed to be a waiver of such term, covenant or condition
on any subsequent breach of the same or any other term, covenant or condition
herein contained. The subsequent acceptance of Rent hereunder by Landlord shall
not be deemed to be a waiver of any preceding breach by Tenant of any term,
covenant or condition of this Lease.

(c)Notices.  All notices and demands which may or are to be required or
permitted to be given by either party to the other hereunder shall be in writing
and (i) sent by registered or certified mail, return receipt requested, postage
prepaid or (ii) delivered by hand, or (iii) sent by overnight courier such as
Federal Express.   All notices and demands by the Landlord to the Tenant shall
be addressed to the Tenant at the Premises, Attn: General Counsel, or to such
other place as Tenant may from time to time designate in writing to the
Landlord.  All notices to Landlord from Tenant shall be addressed to Academy
1740, Inc., c/o American Academy of Family Physicians, 11400 Tomahawk Creek
Parkway, Leawood, KS  66211,  Attn: General Counsel or to such other place as
Landlord may from time to time designate in written notice to the Tenant.

(d)Joint Obligation.  If there be more than one Tenant, the obligations
hereunder imposed upon Tenants shall be joint and several.

(e)Marginal Headings. The marginal headings and Section titles to the various



18

 

--------------------------------------------------------------------------------

 

provisions of this Lease are not a part of this Lease and shall have no effect
upon the construction or interpretation of any part hereof.

(f)Time. Time is of the essence of this Lease and each and all of its provisions
in which performance is a factor.

(g)Recording.  Tenant will not record this Lease, or a short form memorandum,
without Landlord's written consent and any such recording without Landlord's
written consent will be a default.  Tenant agrees to keep the Lease terms,
provisions and conditions confidential and will not disclose them to any other
person without Landlord's prior written consent.  However, Tenant may (i)
disclose Lease terms, provisions and conditions to Tenant's legal and business
advisors without such prior consent, provided that such legal and business
advisors shall also agree to keep such terms, provisions and conditions
confidential and (ii) file the Lease, in its entirety, with the Securities and
Exchange Commission, or disclose the Lease or terms thereof, as required by law.

(h)Quiet Possession. Upon Tenant paying the Rent reserved hereunder  and
observing and performing all of the covenants, conditions and provisions on
Tenant's part  to  be observed and performed hereunder, Tenant shall have quiet
possession of the Premises for the entire term hereof, subject to all provisions
of this Lease.

(i)Prior Agreements. This Lease contains all of the agreements of the parties
hereto with respect to any matter in connection with the Lease of the Premises
and Tenant's use of the Premises, the Building and the property upon which the
building is located, and no prior agreements or understandings pertaining to any
such matters shall be effective for any purpose. No provisions of this Lease may
be amended or added to except by an agreement in writing signed by the parties
hereto or their respective successors in interest. This Lease shall not be
effective or binding on any party until fully executed by both parties hereto.

(j) Inability to Perform.  Whenever a day is appointed herein on which, or a
period of time is appointed within which, either party hereto is required to do
or complete any act, matter or thing, the time for the doing or completion
thereof shall be extended by a period of time equal to the number of days on or
during which such party is prevented from, or is interfered with, the doing or
completion of such act, matter or thing because of strikes, lock-outs,
embargoes, unavailability of labor or materials, wars, insurrections,
rebellions, civil disorder, declaration of national emergencies, acts of God or
other causes beyond such party’s reasonable control.

(k) Attorneys' Fees. In the event of any action or proceeding brought by either
party against the other under this Lease, the prevailing party shall be entitled
to recover all costs and expenses including the fees of its attorneys in such
action or proceeding in such amount as the court may adjudge reasonable.

(l) Vesting of Landlord's Title to Another. In the event title to the Building
and the property upon which the Building is located becomes vested in a party
other than Landlord, whether by sale, exchange or otherwise, Landlord's duties,
obligations and liabilities to Tenant under this Lease shall terminate as of the
date title becomes vested in such other party. Tenant agrees to attorn to any
purchaser or assignee.

(m) Subordination and Attornment. Tenant hereby subordinates all of Tenant's
rights, title and interest under this Lease to the lien of any existing and all
future mortgages and deeds of trust on



19

 

--------------------------------------------------------------------------------

 

the Building and the property upon which it is located, as well as any
extensions, amendments or modifications to such mortgages or other deed of
trusts. Tenant agrees to execute and deliver promptly such agreements and other
documents as Landlord may request from time to time to confirm and acknowledge
the foregoing subordination agreement and Tenant hereby appoints Landlord as
Tenant's agent and attorney-in-fact to execute and deliver all such agreements
and other documents for and on behalf of Tenant.  In the event the lien of any
such mortgage or deed of trust is foreclosed or title to said property is
conveyed in lieu of foreclosure, Tenant hereby agrees to attorn to the purchaser
of the property at any foreclosure sale and the grantee of any such deed and to
confirm this Lease and recognize such purchaser or grantee as the Landlord
hereunder.    

Landlord hereby agrees to use commercially reasonable efforts to obtain from any
lender holding a mortgage on the Building (a "Lender") a non-disturbance
agreement for Tenant in form and substance reasonably acceptable to Tenant.  In
no event shall Landlord's failure to secure such a non-disturbance agreement
constitute a default under this Lease or be a condition to precedent to
performance of Tenant's obligations under this Section 28(m). 

(n) Name. Tenant shall not use the name of the Building or of the development in
which the Building is situated for any purpose other than as an address of the
business to be conducted by the Tenant in the Premises.

(o) Severability.  Any provision of this Lease which shall prove to be invalid,
void or illegal shall in no way affect, impair or invalidate any other provision
hereof  and  such  other provision shall remain in full force and effect.

(p) Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.

(q) Choice of Law. This Lease shall be governed by the laws of the state in
which the Premises are located.

(r) Signs and Auctions. Tenant shall not place any sign upon the Premises or
Building or conduct any auction thereon without Landlord's prior written
consent.

(s) No Access to Roof.  Except as otherwise provided in Section 34, Tenant shall
have no right of access to the roof of the Premises or the Building and shall
not install, repair or replace any aerial, fan, air conditioner or other device
on the roof of the Building without the prior written consent of Landlord. Any
aerial, fan, air
conditioner  or  device  installed  with  such  written  consent  shall  be  maintained  by  Tenant
in good condition and repair and shall be subject to removal by Landlord, at
Tenant's expense, without notice, at any time. Tenant shall also be responsible
for reimbursing Landlord for any repairs and restoration to the roof or Building
resulting from the installation or removal of such items on the roof.

(t) Landlord's Liability. Tenant agrees to look solely to the estate and
interest of Landlord in the Building for the collection of any judgment or other
judicial process requiring the payment of money by Landlord in the event of a
default or breach by Landlord with respect to this Lease, and no other assets of
Landlord shall be subject to levy of execution or other procedures for the
satisfaction of Tenant's rights.  Landlord's review, supervision, commenting on
or approval of any aspect of work to be done by or for Tenant under this Lease
are solely for Landlord's protection and, except as expressly provided, create
no warranties or duties to Tenant or to third parties.



20

 

--------------------------------------------------------------------------------

 

(u) Invoices.  Any bills or invoices given by Landlord to Tenant will be sent to
Tenant's notice address as described in Section 28(c) above.  If Tenant fails to
give Landlord specific written notice of its objections within ninety (90) days
after receipt of any bill or invoice from Landlord, such bill or invoice will be
deemed true and correct and Tenant may not later question the validity of such
bill or invoice or the underlying information or computations used to determine
the amount stated.

(v) Only Landlord/Tenant Relationship.  Landlord and Tenant agree that no
provision of this Lease nor any act of the parties will be deemed to create any
relationship between Landlord and Tenant other than the relationship of landlord
and tenant.

(w) Counterparts.  This Lease may be executed in any number of counterparts, via
electronic transmission or otherwise, each of which shall be deemed an original
and all of which together shall constitute one and the same instrument.

(x) Incorporation of Exhibits.  This Lease is subject to the provisions of the
attached Exhibits A-E inclusive, which exhibits are hereby made a part of this
Lease.

(y) Landlord’s Lien.  To the maximum extent permitted by applicable Laws,
Landlord hereby waives any rights which Landlord may have, as to any of Tenant’s
furniture, fixtures, equipment, personal property, improvements and alterations,
in the nature of a landlord’s lien, security interest or otherwise and further
waives the right to enforce any such lien or security interest; provided,
however, that the waiver described herein shall not apply to any of the FF&E (as
defined in Section 36), which shall remain the property of Landlord during and
after the Term.

29. TENANT IMPROVEMENTS.    The parties hereby agree that the initial
improvements to the Premises and/or improvement allowances, if any, shall be
constructed as set forth on Exhibit "C", attached hereto and incorporated as
though more fully set forth herein.

 

30. BROKER REPRESENTATION.Landlord and Tenant represent and warrant that no
broker or agent negotiated or was instrumental in negotiating or consummating
this Lease except the Brokers set forth in Section 1(i).  Neither party knows of
any other real estate broker or agent who is or might be entitled to a
commission, finder's fee or other compensation in connection with this
Lease.  Landlord will pay all fees, commissions or other compensation payable to
Landlord's Broker(s) and Landlord’s Broker shall pay to Tenant’s Broker(s), if
any, the respective share of such fees, commissions or other compensation due
and owing to Tenant’s Broker(s) pursuant to a separate agreement between
Landlord’s Broker(s) and Tenant’s Broker(s), if any.  Tenant will indemnify and
hold Landlord harmless from all damages paid or incurred by Landlord resulting
from any claims by brokers or agents claiming through Tenant.  Landlord will
indemnify and hold Tenant harmless from all damages paid or incurred by Tenant
resulting from any claims by brokers or agents claiming through Landlord.

 

31. RENEWAL OPTION.  Tenant is hereby given the option to further extend and
renew this Lease (the "Renewal Option") for (2) additional consecutive terms of
five (5) years each (the "Renewal Term(s)") upon the same terms and conditions
as the initial Term of this Lease, except as otherwise set forth herein.  In
order to exercise the Renewal Option for the Renewal Terms, Tenant must submit
written notice to Landlord of its desire to renew no later than nine (9) full
calendar months prior to the Expiration Date, and (if applicable) the end of the
first Renewal Term, respectively ("Tenant's Renewal Notice").  Tenant's Renewal
Option hereunder shall be voidable if any default beyond any applicable notice
and cure period of the terms and conditions of this Lease exists either at the
time Tenant delivers the notice of its



21

 

--------------------------------------------------------------------------------

 

exercise described above or prior to the commencement of the Renewal
Term(s).  Any termination of this Lease prior to the Expiration Date will serve
to immediately and automatically terminate Tenant's Renewal Option
hereunder.  Any assignment or sublet of Tenant's rights in the Lease pursuant to
Section 11 of the Lease shall terminate the Renewal Option described herein;
provided, however that a Permitted Transfer shall not trigger such
termination.  During any Renewal Term(s), all of the terms and provisions of
this Lease shall apply, except that during the Renewal Term(s), the Base Rent
shall be adjusted to Market Rent (as defined below) as follows:

 

(a)On or before that date which is eight (8) months prior to Expiration Date, or
(if applicable) the end of the first Renewal Term, respectively, Landlord shall
advise Tenant in writing of the monthly Base Rent for the Renewal Term, which
proposed Base Rent shall be reasonably consistent with Market Rent for the
Premises.  Within twenty (20) days after receipt of Landlord's notice of the
monthly Base Rent, Tenant may advise Landlord in writing of its acceptance or
rejection of the same.  Failure of Tenant to advise Landlord within said twenty
(20) day period shall be deemed acceptance by Tenant of Landlord's proposed Base
Rent.   If Tenant rejects the monthly Base Rent which Landlord provided in its
notice to Tenant, then Landlord and Tenant shall have thirty (30) additional
days to mutually agree upon the monthly Base Rent which will be applicable
during the Renewal Term, and if the parties have not mutually agreed upon Base
Rent for the Renewal Term, then this Renewal Option shall be of no further force
and effect.

 

(b)For purposes hereof, the parties hereby agree that "Market Rent" shall mean
the prevailing market rent for the Premises based on office space of comparable
size and quality to the Premises in comparable buildings in comparable locations
in the same city or metropolitan area as the Premises.

32. RIGHT OF FIRST OFFER.  Provided that Tenant is not, and has not been, in
default beyond any applicable notice and cure period under any of the terms and
provisions of this Lease, Tenant shall have a continuing right of first offer to
lease any of (i) the contiguous space on the third (3rd) floor of the
Building; and/or (ii) any space on the second (2nd) floor of the Building;
and/or (iii) that certain space on the fifth  (5th) floor of the Building
currently leased and occupied by the Society of Teachers of Family Medicine as
shown on the floor plan attached hereto as Exhibit “E”  (jointly and severally,
the "Right of First Offer Space"), if and to the extent that such Right of First
Offer Space becomes available subsequent to the Effective Date hereof, which
rights shall be subject and subordinate to (x) any right previously granted to
any other tenants in the Building, (y) Landlord's right to renew any existing
third-party tenant’s lease and/or relocate any existing third-party tenant, and
(z) Landlord's right to occupy such space itself and/or lease such space to any
parent or affiliate of Landlord (collectively, a "Related Party"), and the right
of any Related Party to sublease such space to a third-party.  Such Right of
First Offer shall be in accordance with the following terms and provisions:

 

(a)Tenant shall have the right to lease the Right of First Offer Space for the
remainder of Tenant's Term, including applicable extensions thereof, at such
time as the Right of First Offer Space becomes available after any current
third-party occupant physically vacates such space and surrenders possession
thereof to Landlord and such space is then available to Landlord for
leasing.  Landlord shall notify Tenant in writing of the availability of such
Right of First Offer Space, and the annual Base Rent proposed by Landlord for
such Right of First Offer Space – which Base Rent shall not, in any event, be
less than the rate of Base Rent paid by Tenant for the Premises at such time.
 In addition, if such Right of First Offer Space becomes available during the
first eighteen (18) months of the Term, then (x) such proposed Base Rent shall
not exceed the amount then currently being paid by Tenant and (y) Landlord shall
offer Tenant an Allowance for Tenant Improvements on the same terms and
conditions as described in Exhibit



22

 

--------------------------------------------------------------------------------

 

C; provided however, that the amount of the Allowance shall be prorated to the
time remaining in the Term.  By way of example only, if Tenant exercises the
Right of First Offer described in this paragraph in the 12th month of the Term,
the amount of the Allowance will be $18.15 psf (12/62 is 80.65% and 80.65% of
$22.50 is $18.15).  Landlord shall provide such notice to Tenant, at Landlord's
option, either (i) when Landlord believes such space may first become available,
or (ii) when such space actually is available for leasing, but in either event
prior to leasing such space to a party other than the then tenant.  The rights
granted hereunder shall not limit or restrict Landlord's right or option to
negotiate a lease extension or renewal with the existing occupants of the Right
of First Offer Space, if any, either before or after Landlord gives notice to
Tenant of the anticipated availability of such space.  Within fifteen (15) days
after Landlord's notice of the availability or anticipated availability of any
portion of the Right of First Offer Space, together with the proposed Base Rent,
Tenant shall advise Landlord in writing of its acceptance or rejection of the
right to lease the Right of First Offer Space.  Failure of Tenant to advise
Landlord within said fifteen (15) day period shall render this Right of First
Offer void and of no further force or effect for such space.  If Tenant advises
Landlord that Tenant desires to lease the Right of First Offer Space but rejects
the proposed Base Rent which Landlord provided in its notice to Tenant, then
Landlord and Tenant shall have fifteen (15) additional days to mutually agree
upon the Base Rent which would be applicable to the Right of First Offer
Space.  If, within such time, Landlord and Tenant cannot mutually agree upon the
Base Rent for the applicable space, then this option shall be void and of no
further force or effect.  Should any Right of First Offer Space as set forth
herein become available again tduring the Term or any extension thereof,
Landlord shall offer the Right of First Offer Space to the Tenant on the same
terms and conditions noted above.

(b)If Tenant fails to exercise its right to lease any Right of First Offer Space
as set forth herein, such right shall be void and of no effect, and Landlord may
proceed to lease such space to any affiliate of Landlord or any third-party
tenant under terms and conditions acceptable to Landlord, including a Base Rent
and other terms which may be different from those set forth in Landlord's notice
to Tenant; provided however that terms provided to such other party shall be no
less favorable to Landlord than those proposed to Tenant unless Landlord again
offers the Right of First Offer Space to Tenant on such other terms pursuant to
the terms and conditions of this Section.    If Landlord gives any notice to
Tenant pursuant to this Section prior to the actual availability of such space,
and if Tenant exercises its right to lease such space, Landlord shall have no
liability hereunder to Tenant if, for any reason, such space is not actually
vacated or made available because the existing occupant, if any, fails or
refuses to surrender possession of such space to Landlord as anticipated by
Landlord.

 

(c)Tenant may not exercise its Right of First Offer to lease less than all of
the Right of First Offer Space offered in the notice from Landlord.  If Tenant
exercises its right to lease the Right of First Offer Space in accordance with
the terms and conditions set forth in this Section, Landlord shall promptly
deliver to Tenant an amendment to this Lease to include the Right of First Offer
Space in the Premises (referred to herein as a "Right of First Offer Space
Lease"), which Right of First Offer Space Lease Tenant shall execute and deliver
within ten (10)  business days after receiving the same from Landlord.

(d)This Right of First Offer and all of Tenant's rights and Landlord's
obligations under this Section shall immediately cease and terminate if Tenant
assigns its rights under this Lease or sublets all or any part of the Premises;
provided, however, that this provision shall not apply to any Permitted Transfer
as defined in Section 11.

 

33. INTENTIONALLY DELETED.

 

34. TENANT'S TERMINATION RIGHT.  Notwithstanding any other provisions of this



23

 

--------------------------------------------------------------------------------

 

Lease to the contrary and provided that Tenant is not in Default of any of the
terms and conditions of this Lease beyond any applicable notice and cure period,
Tenant shall have a one-time right to terminate this Lease as set forth
herein.  Tenant may elect to terminate this Lease by giving Landlord written
notice of its election to terminate on or before the first day of the
twenty-seventh  (27th) full calendar month to commence during the Term, in which
event this Lease shall terminate effective as of the last day of the
thirty-sixth (36th) full calendar month to commence during the Term as though
that was the designated termination date hereunder.  In the event Tenant
exercises this cancellation option, Tenant shall pay to Landlord a termination
fee (the "Termination Fee") consisting of an amount equal to (i) $145,521.72
which is the equivalent of four (4) months of Base Rent, plus (ii) the
unamortized costs of Landlord's total capital expenses and leasing concessions
pertaining to this Lease, at a rate of 7% per annum, including without
limitation, any real estate brokerage commissions and finder's fees, legal fees,
any tenant allowances, space planning allowances or costs (including any "test
fit" costs), abated rent periods or other leasing incentives.  Tenant shall
deliver payment of the Termination Fee to Landlord either (a) simultaneously
with the notice of its election to terminate as set forth herein (if the amount
of the Termination Fee has been provided to Tenant prior to Tenant's notice to
terminate), or (b) within 30 days after Landlord provides written notice of the
amount of the Termination Fee (if the amount of such Termination Fee has not
previously been provided to Tenant), and Tenant's notice of termination shall be
effective only upon Landlord’s receipt of the Termination Fee.  Failure of
Tenant to pay the Termination Fee in full within the time frame herein
designated shall render this right null and void, and this Lease shall continue
in full force and effect for the balance of the Term as otherwise herein
provided.

 

35. SATELLITE DISH.  At any time during the Lease Term, Tenant shall have the
right and option to elect to install one satellite dish (the "Dish") of not to
exceed 24 inches in diameter, to service the Premises, provided Tenant fully
complies with the provisions of this Section.  The term "Dish" as hereafter used
in this section shall include the dish, the required screening, all related
equipment, antennas or other communication devices and the related cable
connecting the Dish to the Premises.  If Tenant desires to install a Dish,
Tenant shall so advise Landlord in writing.  Within ten (10) days after such
notice form Tenant, Landlord shall advise Tenant where such Dish may be
installed.  At Landlord’s option, such Dish shall be installed either on the
roof of the Building or in any other location reasonably near the Building as
designated by Landlord.  Landlord and Tenant shall cooperate to develop mutually
acceptable plans and specifications for the installation of such Dish, which
shall include reasonable screening, as well as lightning and surge protection if
the Dish is installed on a building with such a system in place.  If the Dish is
installed in a building which at the time of installation does not have a
lightning and surge protection system in place, but Landlord thereafter elects
to install such a system, Tenant shall pay all costs of adding the lightning and
surge protection system to the Dish installation.  Lightning and surge
protection must be installed by a contractor reasonably approved by Landlord.
Any location designated by Landlord shall permit access for servicing and shall
permit the Dish to receive and send the desired satellite transmissions to and
from the Premises via a cable connection.  Tenant shall pay all costs incurred
to design and install the Dish, pursuant to plans and specifications approved by
Landlord.  Prior to commencement of the installation of the Dish or any portion
thereof, any required building and other permits shall be obtained by Tenant and
posted as required by applicable governmental requirements.  Tenant shall also
secure at no cost to Landlord, all licenses required for ownership, operation
and use of the Dish, including, without limitation, any required specialty
licenses.  No penetrations of the roof or exterior walls of the Building will be
permitted.  Once the Dish is installed, Tenant shall pay all costs incurred to
maintain the Dish in an appropriate manner.  Tenant shall have the right and
option to replace such Dish from time to time, at Tenant’s cost, but always in
compliance with plans and specifications approved by Landlord.  Upon expiration
of the Term, at Landlord’s option, Tenant shall forthwith remove the Dish,
including but not limited to the cable and Tenant shall restore the Building or
other alternative site to its original condition solely at Tenant’s
cost.  Tenant



24

 

--------------------------------------------------------------------------------

 

shall pay for all costs incurred to repair all damage occurring to the Building
or alternative site as a result of the installation, maintenance, removal or
replacement of any such Dish.  Upon reasonable actual notice, Tenant, its
agents, servants and employees shall have reasonable access to the Building roof
or such alternative site as may be necessary to install, maintain, repair,
service, and replace the Dish so that it can be maintained for its intended
uses.  Tenant shall maintain the Dish in good repair and in a sightly condition
at all times.  Landlord shall have the absolute right to dictate the color of
any Dish so long as the color selected does not adversely affect the operation
of the Dish.  Landlord reserves the right upon not less than fourteen (14) days’
notice to Tenant, to require or cause the Dish to be relocated either
permanently or temporarily to a location designated by Landlord, either on the
roof of the Building or in any other location, all at Tenant’s cost, so long as
said relocation(s) allows the Dish to perform its intended function.  Tenant
agrees that during any said relocation(s), reception from the Dish may be
interrupted as necessary to facilitate such relocation and reinstallation, and
Tenant hereby waives all damages resulting from such interruption of Dish
operation.  Tenant hereby indemnifies and agrees to hold Landlord, its agents,
servants and employees harmless, including but not limited to reasonable
attorney’s fees, for any injury to person or damage to property directly or
indirectly resulting from or caused as alleged to be caused by the ownership,
installation, operation, servicing, repairing, replacement or removal of the
Dish, any related equipment, and interference with other tenants computer
installations or communications equipment or systems, or dish, and in addition,
Tenant hereby releases Landlord, its agents, servants and employees from all
liability of every kind and type relating to any injury to person or damage to
property, including but not limited to interference with Tenant’s Dish, and
related equipment resulting from or caused by any other communication
installation, operation, servicing, repair, replacement or removal.

 

36. FURNITURE.   Reference is hereby made to certain furniture and equipment
within certain portions of the Premises that will be surrendered with the
Premises upon the vacation of the Premises by the previous tenant (the "FF&E"),
which FF&E is more particularly described on Exhibit "D" attached hereto. The
parties hereby agree as follows:

 

(a)prior to the Delivery Date, Landlord shall remove the following FF&E from the
Premises: all plants, break room appliances, certain whiteboards and all
audio/visual equipment (except for that certain audio/visual equipment in the
training room and the executive conference room). 

 

(b)Except as described in subsection (a) above, Landlord hereby agrees that
Tenant may, but shall not be obligated, to use all or any portion of the FF&E
that it elects to use in the Premises at no rent or additional charge in
Tenant's sole discretion.  If Tenant shall elect to not use any portion of the
FF&E that is not removed pursuant to subsection (a) above (the "Rejected FF&E"),
 then Tenant shall notify Landlord of such Rejected FF&E in writing on or before
that date which is fifteen (15) days prior to the Commencement Date, in which
case Landlord shall remove such Rejected FF&E from the Premises prior to the
Commencement Date.  All FF&E which is not removed by Landlord pursuant to
subsection (a) or identified as Rejected FF&E by Tenant shall remain in the
Premises and shall be deemed to be "Leased FF&E" hereunder.     

 

(c)Tenant shall have the right to use and enjoy any such Leased FF&E during the
Term of this Lease.  However, Tenant hereby understands and agrees that Tenant
is taking any such Leased FF&E from Landlord in "as is, where is" condition with
all faults and that Landlord is not making any representations or warranties to
Tenant of any kind in connection with said FF&E. 

 

(d)During the Term, Tenant understands and agrees that all of the FF&E,
including the



25

 

--------------------------------------------------------------------------------

 

Leased FF&E shall remain the property of Landlord and that Tenant shall only be
entitled to a possessory interest in the Leased FF&E.  At the end of the Term,
Tenant shall deliver the Leased FF&E back to Landlord in good condition and
repair, normal wear and tear excepted.  Provided it remains in compliance with
all applicable codes, Tenant is not required to obtain any approval from
Landlord in order to move and rearrange any of the Leased FF&E during the Term;
provided however that if Tenant plans to make any modifications to the Leased
FF&E, Tenant will present these proposed modifications to Landlord for
approval.  Tenant will not make any such modifications without such
approval.  Tenant shall not be required to undo any modifications approved by
Landlord when the Leased FF&E is surrendered at the end of the Term.

 

 

26

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF the parties hereto have executed this Lease as of the date
first appearing above.

 

 

LANDLORD:TENANT:

ACADEMY 1740, INC.ARATANA THERAPEUTICS, INC.


 

 

By: __/s/ Dale L. Culver__________________

By: ___/s/ Steven St. Peter________________

Name: __Dale L. Culver__________________

Name: ___Steven St. Peter________________

Title: ___Treasurer______________________

Title: ____President and CEO_____________

Date: ___October 8, 2015_________________

Date: ____October 8, 2015________________

 





27

 

--------------------------------------------------------------------------------

 



 

EXHIBIT "A" TO OFFICE BUILDING LEASE

 

RULES AND REGULATIONS ATTACHED TO

AND MADE PART OF THIS LEASE

 

 

 

 

1. Tenant shall not place anything or allow anything to be placed near the glass
of any window, door, partition or wall which may in Landlord's judgment appear
unsightly from outside the premises or the Building. Landlord shall furnish and
install building standard window blinds at all exterior windows.  Tenant will
not coat or sunscreen the interior or exterior of any windows without Landlord's
express written consent.

 

2. The sidewalks, passages, exits, loading docks and entrances shall not be
obstructed by Tenant or used by Tenant for any purpose other than for ingress to
and egress from the Premises. The passages, exits, entrances and roof are not
for the use of the general public and the Landlord shall in all cases retain the
right to control and prevent access thereto by all persons whose presence, in
the reasonable judgment of Landlord, shall in any way jeopardize the safety,
character, reputation and interests of the Building. Except as otherwise
provided herein, neither Tenant nor any employees or invitees of any Tenant
shall be allowed upon the roof of the Building at any time.

 

3. The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed and no foreign
substance of any kind whatsoever shall be thrown therein.  Tenant shall be
responsible for, and pay for any breakage, stoppage or damage to such
facilities, if and to the extent the same are caused by Tenant or its employees
or invitees.

 

4. Tenant shall not cause any unnecessary janitorial labor or services by reason
of Tenant's carelessness or indifference to the good order and cleanliness of
the Building.

 

5. Tenant shall not allow cooking, or the preparation or warming of food in the
Premises, nor shall Tenant permit food to be brought into the Premises for
consumption therein (excluding the warming of coffee and individual or catered
lunches of employees and invitees) except by express permission of Landlord.

 

6. Smoking is strictly forbidden in the Building, near the entrances of the
Building and on all of Landlord’s property surrounding the Building.  Tenant
shall not allow any of its employees or invitees to smoke cigarettes, cigars,
tobacco products, vapor-based smoking products, or other so-called electronic
cigarettes in the Building, near the entrances of the Building or anywhere on
Landlord’s property surrounding the Building.

 

7. Tenant shall not use any method of heating or air conditioning other than
that supplied by Landlord.  Tenant will not waste utility services and shall
cooperate fully with Landlord to assure the most effective operation of the
Building's HVAC system and Tenant shall refrain from attempting to adjust any
heat or air conditioning controls other than room or system thermostats
installed within the Premises for Tenant's use.

 

8. Landlord shall have sole power to direct electricians as to where and how
telephone and



28

 

--------------------------------------------------------------------------------

 

other wires are to be introduced. No boring or cutting for wires will be allowed
without the consent of Landlord which consent shall not be unreasonably
withheld. The location of telephone, call boxes and other office equipment
affixed to the Premises shall be subject to reasonable approval of Landlord.

 

9. Upon the termination of the tenancy, Tenant shall deliver to the Landlord all
keys  or electronic key cards and passes for offices, rooms, parking lot and
toilet rooms which shall have been furnished Tenant. In the event of loss of any
keys or electronic key cards so furnished, Tenant shall pay the Landlord
therefor.  Tenant shall not make or cause to be made any such keys or electronic
key cards 

and shall order all such keys or electronic key cards solely from Landlord and
shall pay Landlord for any additional such keys or electronic key cards over and
above the keys furnished by Landlord at occupancy.

 

10. Tenant shall not install linoleum, tile, carpet or other floor coverings on
the floor of the Premises in any manner except as approved by the Landlord which
approval shall not be unreasonably withheld, conditioned or delayed.

 

11. Tenant shall cause all doors to the Premises to be closed and securely
locked before leaving the Building at the end of the day.

 

12. Without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, Tenant shall not use the name of the Building or any
picture of the Building in connection with or in promoting or advertising the
business of Tenant except Tenant may use the address of the Building as the
address of its business.

 

13. Peddlers, solicitors and beggars shall be reported to the office of the
Building or as Landlord otherwise requests.

 

14. Tenant shall not advertise the business, profession or activities of Tenant
conducted in the Building in any manner which violates the letter or spirit of
any code of ethics adopted by any recognized association or organization
pertaining to such business, profession or activities.

 

15. Tenant shall not allow any animals or pets other than service dogs for
disabled persons, to be brought into, or to remain in the Building or any part
thereof.

 

16. Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage, which includes keeping doors locked and other means of
entry to Premises closed and secured.

 

17. Tenant acknowledges that Building security problems may occur which may
require the employment of extreme security measures in the day-to-day operation
of the Building. Landlord may, but is not required to take any of the security
measures set forth herein, and Tenant hereby understands and agrees that
Landlord shall not be liable to Tenant in any way for the security of its
Premises or of the Building.  Without limiting the generality of the foregoing:

 

(a) Landlord may at any time, or from time to time, or for regularly scheduled
time periods, as deemed advisable by Landlord and/or its agents, in their sole
discretion, require that persons entering or leaving the Building identify
themselves to watchmen or other employees designated by Landlord by
registration, identification or otherwise.

(b) Landlord may at any time, or from time to time or for regularly scheduled
time



29

 

--------------------------------------------------------------------------------

 

periods, as deemed advisable by Landlord and/or its agents, in their sole
discretion, employ such other security measures as but not limited to the search
of all persons, parcels, packages, etc., entering and leaving the Building, the
evacuation of the Building and the denial of access of any person to the
Building.

 

(c) Tenant hereby assents to the exercise of the above discretion of Landlord
and its agents, whether done acting under reasonable belief of cause or for
drills, regardless of whether or not such action shall in fact be warranted and
regardless of whether any such action is applied uniformly or as aimed at
specific persons whose conduct is deemed suspicious.

(d) The exercise of such security measures and the resulting interruption of
service and cessation or loss of Tenant's business, if any, shall not be deemed
an eviction or disturbance of Tenant's use and possession of the Premises, or
any part thereof, or render Landlord liable to Tenant for damages or relieve
Tenant from Tenant's obligations under this Lease so long as Landlord exercises
such security measures uniformly with respect to all Tenants and for the best
interest and security of the Tenants and the Building and not in any manner
designed or disturb Tenant's use and enjoyment of the Premises.

(e) Tenant agrees that it and its employees will cooperate fully with Building
employees in the implementation of any and all security procedures.



18. Tenant shall comply with all applicable laws, ordinances, governmental
orders or regulations and applicable orders or directions from any public office
or body having jurisdiction over the Building, the Premises and the use or
occupancy thereof. Tenant shall not make or permit any use of the Premises which
directly or indirectly is forbidden by law, ordinances, governmental regulations
or order or direction of applicable public authority, or which may be dangerous
to person or property.  The foregoing prohibitions shall include but not be
limited to the discharge of any toxic wastes, or other hazardous materials in
violation of any law, ordinance, statute, rule or insurance regulation.

 

19. Except as is necessary in limited quantities for cleaning and maintaining
the Building and Premises, Tenant shall not use or permit to be brought into the
Premises or the Building any flammable liquids or materials (including gasoline,
kerosene or other oils or fluids), or any explosive or other articles deemed
hazardous to persons or property, or do or permit to be done any act or thing
which will invalidate or which if brought in would be in conflict with any
insurance policy covering the Building or its operation, or the Premises, or any
part of either, or which shall increase the rate of insurance on the Building,
its appurtenances, contents or operation.

 

20. If Tenant desires signal, communication, alarm or other utility or similar
service connections installed or changed, Tenant shall not install or change the
same without the approval of Landlord and then only under direction of Landlord
and at Tenant's expense. Tenant shall not install in the Premises any equipment
which requires a substantial amount of electrical current without the advance
written consent of the Landlord which consent shall not be unreasonably withheld
and Tenant shall ascertain from the Landlord the maximum amount of load or
demand for or use of electrical current which can safely be permitted in the
Premises, taking into account the capacity of the electric wiring in the
Building and the Premises and the needs of other Tenants of the Building, and
shall not in any event connect a greater load than such safe capacity.

 

21. Service requirements of Tenant will be attended to only upon application to
the managing agent of the Building. Employees of Landlord shall not perform any
work or do anything outside of their regular duties unless under special
instruction from Landlord or as provided in the Lease.





30

 

--------------------------------------------------------------------------------

 

 

22. Landlord reserves the right to exclude or expel from the Building any person
who, in the judgment of Landlord is intoxicated or under the influence of liquor
or drugs or who shall in any manner do any act in violation of any of the rules
and regulations of the building.

 

23. Tenant will place all refuse in the Premises in proper receptacles provided
and paid for by Tenant, or in receptacles provided by Landlord for the Building,
and will not place any litter or refuse on or in the sidewalks or driveways
outside the Building, or the common areas, lobbies, corridors, stairwells, ducts
or shafts of the Building.

 

24. Tenant will not bring into, or keep about, the Premises any bicycles or
vehicles of any kind.  Bicycles and vehicles may only be parked in areas
designated for such purpose.

 

25. In those portions of the Premises where carpet has been provided by
Landlord, Tenant will at its own expense install and maintain pads to protect
the carpet under all furniture having castors other than carpet castors.

 

26. Tenant will ensure that furniture and equipment and other bulky matter being
moved to or from the Premises are moved through such entrances, elevators and
corridors and at such times as may from time to time be reasonably designated by
Landlord, and by movers or a moving company reasonably approved by
Landlord.  Tenant will promptly pay Landlord the cost of repairing any damage to
the Building caused by any person moving any such furniture, equipment or matter
to or from the Premises.

 

27. Except as specifically permitted in the Lease, Tenant shall not (i) install
or operate any internal combustion engine, boiler, machinery, refrigerating,
heating or air-conditioning apparatus in or about the Premises, (ii) carry on
any mechanical business in or about the Premises without the written permission
of Landlord, (iii) exhibit, sell or offer for sale, use, rent or exchange in the
Premises or Building any article, thing or service except those ordinarily
embraced within the permitted use of the Premises specified in this Lease, (iv)
use the Premises for housing, lodging or sleeping purposes, (v) place any radio,
television antennae, or microwave dish on the roof or on or in any part of the
inside or outside of the Building other than the inside of the Premises, (vi)
make or permit any objectionable noise to emanate from the Premises, or operate
or permit to be operated any musical or sound producing instrument or device
inside or outside the Premises which may be heard outside the Premises, (vii)
use any illumination or power for the operation of any equipment or device other
than electricity, (viii) operate any electrical device from which may emanate
electrical waves which may interfere with or impair radio or television
broadcasting or reception from or in the Building or elsewhere, (ix) make or
permit any objectionable odor to emanate from the Premises, (x) disturb, solicit
or canvas any occupant of the Building, (xi) do anything in or about the
Premises tending to create or maintain a nuisance or do any act tending to
injure the reputation of the Building, or (xii) throw or permit to be thrown or
dropped any article from any window or other opening in the Building.

 

28. From time to time Landlord reserves the right to amend and modify these
rules and regulations provided that they are consistent with the terms and
conditions of the Lease and do not otherwise interfere with Tenant's quiet use
and enjoyment of the Premises.  Landlord shall give Tenant notice of any such
amendments or modifications.





31

 

--------------------------------------------------------------------------------

 



EXHIBIT "B" TO OFFICE BUILDING LEASE

THE PREMISES





32

 

--------------------------------------------------------------------------------

 

Picture 6 [petx-20151013ex101206037g001.jpg]



33

 

--------------------------------------------------------------------------------

 



 

EXHIBIT "C" TO OFFICE BUILDING LEASE

WORK LETTER

TENANT IMPROVEMENTS – TENANT ALLOWANCE

 

1. “AS-IS”; No Landlord Improvements.  Except for the Allowance provided below,
Tenant hereby agrees that it shall take the Premises "as-is, where is" on the
Commencement Date without any representations and warranties from
Landlord.  Tenant hereby further agrees that Landlord shall not be obligated to
perform any improvements to the Premises whatsoever.

2. Early Access.  Starting on that date which is five (5) business days after
the Effective Date of this Lease (the “Delivery Date”), Landlord agrees to allow
Tenant access to the Premises and reasonable use of the Building’s parking
facilities and freight elevators (“Early Access”) subject to all of Tenant’s
obligations under this Lease (except that Tenant will not be obligated to pay
Rent under this Lease during such early occupancy of the Premises) for the sole
purpose of performing the Tenant Improvements and installing telephones,
cabling, equipment and furniture in the Premises for Tenant’s operations in the
Premises. At least three (3) business days prior to any such Early Access,
Tenant shall provide Landlord with copies of certificates of insurance,
complying in all respects with the terms of this Lease for all insurance
required to be provided hereunder prior to entering the Premises.  Additionally,
the parties agree as follows:

(a)Tenant hereby releases and discharges Landlord, its contractors, agents,
employees and manager from and against any and all claims of loss, damage or
injury to persons or property, including without limitation any product
inventory, which is alleged to have occurred during the period of Early Access
from any cause whatsoever, except as a result of Landlord’s gross negligence or
willful misconduct.  Landlord makes no representation or warranty about safety
of the Premises during any period of Early Access, as construction and other
activities will be ongoing. 

(b)Notwithstanding anything set forth herein to the contrary, Tenant’s agents,
contractors, workmen, mechanics, suppliers and invitees shall work in harmony
and not unreasonably interfere with Landlord and Landlord’s agents, or with
Landlord’s or other tenants’ work in the Premises or other premises and in
common areas of the Building, or the general operation of the Building.  If at
any time such entry shall cause such unreasonable interference, including labor
disputes, Landlord may suspend such license upon twenty-four (24) hours’ prior
written notice to Tenant, in which case, Tenant shall immediately discontinue
Tenant’s Early Access until the resolution of any such labor dispute.

(c)In the event the performance of Tenant’s Early Access causes Landlord to
incur extra out-of-pocket costs, such as the cost of furnishing electricity,
heating and cooling or other services to the Premises, Tenant shall pay to
Landlord an amount reasonably determined by Landlord to compensate for
Landlord's actual costs and services.

 

3.Tenant Improvements and Allowance.  Landlord hereby understands and agrees
that Tenant desires to make certain additional leasehold improvements to the
Premises in Tenant’s reasonable discretion (the "Tenant Improvements").   Tenant
hereby agrees that any such Tenant Improvements shall be approved by Landlord
and constructed by Tenant in accordance with the terms and conditions set forth
in Section 8 of the Lease.  Landlord shall reimburse Tenant for its actual costs
of completing the Tenant



34

 

--------------------------------------------------------------------------------

 

Improvements, up to an amount equal to  $396,877.50 as and for a construction
allowance (the "Allowance") for use by Tenant in the performance of the Tenant
Improvements.   The parties hereby further agree as follows:

 

(a)The Allowance shall be payable if applicable within ten (10) business days
after Tenant (i) has completed its Tenant Improvements, (ii) has furnished
evidence reasonably satisfactory to Landlord of such completion (including
without limitation, visual inspections by Landlord, the local fire department
and any other applicable government agencies and representatives, required
building permits, occupancy permits and all other permits required by Law, and
Tenant's certificates of insurance) and payment in full of the Tenant
Improvements as they are completed (including full lien waivers from Tenant's
general contractor and other contractors as applicable), and no liens have
attached as the result thereof, and (iii) is not otherwise in default under the
Lease.  Landlord shall have the right to set-off and deduct from the Allowance
any sums past due Landlord from Tenant.  Tenant agrees that no part or portion
of the Allowance shall vest in Tenant nor shall Tenant sell, assign, encumber or
create a security interest in the Allowance. 

 

(b)The Allowance may be used for the cost of (x) all space planning, design,
architectural, engineering, consulting or review services, construction
management, and construction drawings, and  (y)  demolition work and
construction of the Tenant Improvements.  Additionally, up to $88,195.50 of the
Allowance may be used for the actual costs of (i) cabling the Premises for voice
and data, (ii) installation of security systems, including card-key access to
the Premises, (iii) signage on the Monument Sign as described in Section 1(j) of
the Lease, (iv) moving expenses, including the installation of furniture and
equipment in the Premises, and (v) modifications to the Leased FF&E retained by
Tenant pursuant to Section 35 of the Lease.

 

(c)The Allowance made available to Tenant under Section 3 of this Work Letter
must be utilized by Tenant for its intended purposes no later than that date
which is one (1) year from the Commencement Date, or the Allowance shall be
forfeited by Tenant with no further obligation on the part of Landlord.

 

 

 





35

 

--------------------------------------------------------------------------------

 



 

EXHIBIT "D" TO OFFICE BUILDING LEASE

FF&E

 

 

Etho-space Cubicles: 27  (including all ancillary components that may be located
on the Premises or in offsite storage and one additional work surface in storage
only)

Techneon Cubicles: 7 (including all ancillary components that may be located on
the Premises or in offsite storage)

Desk Chairs: 68

Guest Chairs: 54

Executive Conference Room Chairs: 39 (18 conf. chairs in rm. 366, 5 conf. chairs
in rm. 358, 6 conf. chairs in open area and 10 conf. chairs in conf. room. (39
total conference room chairs))

Misc. Size Conference Tables: 10

Private Office Desk Sets: 16

Couch/Chairs: 7

File Cabinets: 15

Tall Kitchen Stools: 8

Wooden Kitchen Tables: 9

Wooden Kitchen Chairs: 30

Training Room Tables: 16

Training Room Chairs: 40

8' Stainless Steel Top Table: 1

 

Audio/visual equipment in the training room and the executive conference room





36

 

--------------------------------------------------------------------------------

 



 

EXHIBIT "E" TO OFFICE BUILDING LEASE

Depiction of Second, Third and Fifth Floor Right of First Offer Space

 

See attached.





37

 

--------------------------------------------------------------------------------

 

Picture 3 [petx-20151013ex101206037g002.jpg]



38

 

--------------------------------------------------------------------------------

 

Picture 4 [petx-20151013ex101206037g003.jpg]



39

 

--------------------------------------------------------------------------------

 

Picture 5 [petx-20151013ex101206037g004.jpg]



40

 

--------------------------------------------------------------------------------